        Case 1:18-cv-00184-JAR Document 95-1                     Filed 06/26/20       Page 1 of 60




                                                                                             C-570-980
                                                                    REM - Slip Op. 20-23 CIT 18-00184
                                                                                        4th AR Remand
                                                                               01/01/2015 – 12/31/2015
                                                                                     Public Document
                                                                                     E&C/OVII: MEH

     FINAL RESULTS OF REDETERMINATION PURSUANT TO COURT REMAND

                         Canadian Solar Inc., et al. v. United States
             Consol. Court No. 18-00184; Slip Op. 20-23 (CIT February 25, 2020)

A.      SUMMARY

        The Department of Commerce (Commerce) has prepared these final results of

redetermination pursuant to the remand opinion and order of the U.S. Court of International

Trade (the Court) in Canadian Solar Inc., et al. v. United States, Consol. Court No. 18-00184,

Slip Op. 20-23 (CIT February 25, 2020) (Remand Order). These final results of redetermination

concern Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into Modules,

from the People’s Republic of China: Final Results of Countervailing Duty Administrative

Review; 2015, 83 FR 34828 (July 23, 2018) (Final Results) and accompanying Issues and

Decision Memorandum (IDM), as amended by Crystalline Silicon Photovoltaic Cells, Whether

or Not Assembled Into Modules, from the People’s Republic of China: Amended Final Results of

Countervailing Duty Administrative Review; 2015, 83 FR 54566 (October 30, 2018) (Amended

Final Results). The petitioner is SunPower Manufacturing Oregon, LLC. The respondents

selected for individual examination in the review are Changzhou Trina Solar Energy Co., Ltd.

and its cross-owned affiliates (Trina Solar), and Canadian Solar Inc. and its cross-owned

affiliates (Canadian Solar).1


1
  See Certain Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled into Modules, from the People’s
Republic of China: Preliminary Results of Countervailing Duty Administrative Review, and Rescission of Review,
in Part; 2015, 83 FR 1235 (January 10, 2018) (Preliminary Results), and accompanying Preliminary Determination
Memorandum (PDM).
          Case 1:18-cv-00184-JAR Document 95-1              Filed 06/26/20      Page 2 of 60




          Pursuant to the Court’s Remand Order, we have clarified or reconsidered the Final

Results regarding the issues analyzed below. Based on the analysis below, we have: (1) found

the EBCP program to be non-used; (2) offered additional explanation regarding the specificity of

aluminum extrusions provided at less than adequate remuneration (LTAR); (3) revised our

benchmarks used in the benefit calculations for the provision of aluminum extrusions at LTAR;

(4) offered additional explanation regarding our conclusion that the polysilicon market in China

is distorted through the interference of the Government of China (GOC) and that, as such, we

cannot rely on prices for polysilicon imported into China; (5) redetermined international freight

costs by averaging Maersk data used in the final results with Xeneta data on the record; (6) fixed

a translation error in electricity tariff schedules on the record; and (7) offered additional

explanation regarding our conclusion that the provision of electricity for LTAR is specific. We

have revised the applicable subsidy rates accordingly.

B.        BACKGROUND

          On February 25, 2020, the Court sustained, in part, and remanded, in part, aspects of the

Final Results. In the Final Results, Commerce relied on adverse facts available (AFA) in finding

that both respondents benefited from the EBCP given the GOC’s failure to cooperate.

Specifically, Commerce determined that the program was used, despite certifications from the

respondents’ U.S. customers claiming non-use, because the GOC failed to provide an adequate

explanation of the operation of the program, information concerning the disbursement of funds

and credits through third-party banks, and the 2013 revisions to the administrative rules

regulating the program.2 Commerce also countervailed the provision of aluminum extrusions

(i.e., the aluminum used to frame completed solar modules) and crystalline polysilicon (the



2
    See PDM at 28-29.

                                                   2
       Case 1:18-cv-00184-JAR Document 95-1                Filed 06/26/20     Page 3 of 60




silicon ingots that are sliced into wafers that form solar cells) for LTAR. In finding the provision

of aluminum extrusions to be countervailable, Commerce concluded that users of aluminum

extrusions were limited in number and that the program was, therefore, de facto specific, in

accordance with section 771(5A)(D)(iii)(I) of the Tariff Act of 1930, as amended (the Act). In

measuring the benefit from the provision of aluminum extrusions, Commerce averaged monthly

Comtrade data and an annual value taken from an IHS Markit (IHS) report. Commerce reasoned

it was necessary to take both sets of data into consideration – the Comtrade data because it

accounts for monthly price fluctuations and the IHS data because it is specific to solar frames. In

measuring the benefit from polysilicon, Commerce relied on a variety of third party “external”

benchmark sources, rather than actual imports, because Commerce considers imports to be an

“internal,” tier one, benchmark and, thus, distorted like all other domestic polysilicon

transactions in China as the result of the GOC involvement in that market. In the LTAR

calculations, Commerce relied on data from Maersk to determine the cost of ocean shipping.

Although Commerce had relied on an average of Maersk data and Xeneta data in the Preliminary

Results, Commerce determined for the Final Results that it was unclear whether the Xeneta data

included all relevant terminal handling charges. Finally, Commerce determined that the

provision of electricity was countervailable based on AFA, given the GOC’s failure to provide

all information requested regarding the derivation of electricity prices. In measuring the benefit,

Commerce relied on electricity schedules on the record that allegedly contained a mistranslated

column heading.

       Commerce requested a voluntary remand to address four of the above decisions.

Commerce did so in order to revise its explanations concerning the four decisions in accordance

with revised explanations offered to the Court in other proceedings. Specifically, Commerce



                                                 3
        Case 1:18-cv-00184-JAR Document 95-1                      Filed 06/26/20        Page 4 of 60




requested that the following decisions be remanded: the application of AFA to find that

respondents used the EBCP, the determination that China’s provision of aluminum extrusions is

a specific subsidy, the averaging of the Comtrade data and the IHS data, and the determination

that China’s provision of electricity is a specific subsidy. Commerce requested remands of these

decisions because nearly identical decisions involving very similar facts in prior reviews had

already been remanded by the Court.3

        In addition to granting the requests for voluntary remands, the Court concluded that, as in

the prior review of this order, Commerce had inadequately explained how the polysilicon market

in China is distorted through GOC intervention and how that distortion affects prices for

imported products.4 In addition, the Court found that Commerce had misinterpreted evidence

regarding the inclusion of terminal handling charges in the Xeneta ocean freight data,5 and that

Commerce had erred in concluding not to fix an allegedly mistranslated heading on the GOC’s

electricity tariff schedules because the allegation had not been raised by Canadian Solar until its

case brief.6 Analysis and additional background concerning the seven issues is provided below.

        In the course of reviewing Canadian Solar’s argument regarding Commerce’s conclusion

that the central authorities of the GOC are responsible for setting electricity tariffs, the Court

noted that Notices 748 and 2909 of the National Development and Reform Commission (NDRC)

of the GOC were not attached to the U.S. government’s submission and instructed Commerce to

ensure they were, in fact, on the record. Commerce notes that Notice 748 can be found at



3
  See, e.g., Changzhou Trina Solar Energy Co., Ltd. v. United States, 352 F. Supp. 3d 1316 (CIT 2018) (Changzhou
3rd Review 1st Remand Order) (first remand of the third review of this order) and Changzhou Trina Solar Energy
Co., Ltd. v. United States, Slip Op. 19-137 (CIT November 8, 2019) (Changzhou 3rd Review 2nd Remand Order)
(second remand of the third review of this order).
4
  See Remand Order at 6 (citing Changzhou 3rd Review 2nd Remand Order, Slip Op. 19-137 at 20).
5
  Id. at 9.
6
  Id. at 11.


                                                       4
        Case 1:18-cv-00184-JAR Document 95-1                        Filed 06/26/20        Page 5 of 60




Exhibit II E.22 of the GOC’s August 29, 2017, questionnaire response.7 Commerce placed

Notice 2909 on the record of this remand redetermination on April 13, 2020, and allowed parties

four days to provide new factual information in response, pursuant to 19 CFR 351.301(c)(4).8

The Court deferred a decision on Canadian Solar’s argument until after Commerce completes the

remand redetermination concerning the specificity of the provision of electricity at LTAR

(discussed above). Commerce notes, however, that additional reasoning regarding the

conclusion that the central government is the administering authority for electricity prices is

included in the discussion of the electricity specificity issue below. Finally, the Court upheld

Commerce on several other decisions challenged by Canadian Solar.9

        On May 29, 2020, Commerce issued Draft Remand Results, reprinted with minor

changes below.10 On June 12, 2020, Commerce received comments on the Draft Remand

Results from Canadian Solar, Trina Solar, and the petitioner.11 In addition, on June 12, 2020,

Canadian Solar submitted new factual information (NFI) regarding the geographic locations of




7
  An additional copy is also on the record. See Additional Documents Memorandum at barcode 3669437-02 PDF
37-41.
8
  See Memorandum, “Remand of Fourth (2015) Review of Countervailing Duty Order on Photovoltaic Cells from
China; Canadian Solar Inc., et al., v. United States, CIT No. 18-00184 (Slip Op. 20-23); Placing Notice 2909 on the
Record,” dated April 13, 2020. Commerce overlooked the fact that a copy of this document was already on the
record. See Additional Documents Memorandum at barcode 3669437-02 at PDF 18-26.
9
  See Remand Order at 12, 14, and 16 (the correct sales denominator for subsidies received by certain cross-owned
affiliates of Canadian Solar; Commerce’s refusal to provide a benefit offset for inputs purchased at above
benchmark prices; Commerce’s refusal to grant Canadian Solar an entered value adjustment).
10
   See Draft Results of Redetermination Pursuant to Court Remand, Canadian Solar Inc., et al. v. United States,
Consol. Court No. 18-00184; Slip Op. 20-23 (CIT February 25, 2020) (May 29, 2020) (Draft Remand Results).
11
   See Canadian Solar’s Letter, “Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled into Modules
from the People’s Republic of China: Draft Remand Redetermination Comments,” dated June 15, 2020 (Canadian
Solar Comments); Trina Solar’s Letter, “Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled into
Modules from the People’s Republic of China: Comments on Draft Redetermination Pursuant to Court Remand,”
dated June 12, 2020 (Trina Solar Comments); and Petitioner’s Letter, “Crystalline Silicon Photovoltaic Cells,
Whether or Not Assembled into Modules, from the People’s Republic of China: Comments on Draft Results of
Redetermination Pursuant to Court Remand, Canadian Solar Inc., et al. v. United States, Consol. Court No. 18-
00184,” dated June 12, 2020 (Petitioner Comments).


                                                         5
        Case 1:18-cv-00184-JAR Document 95-1                         Filed 06/26/20        Page 6 of 60




solar cell producers in China.12 Canadian Solar claimed it could not have known the information

was relevant until Commerce issued the Draft Remand Results. Because Commerce did in fact

revise the basis for finding the provision of electricity for LTAR to be specific, concluding upon

remand that the program is regionally specific, we accepted the NFI and provided parties an

opportunity to submit additional NFI in response. We received no such “rebuttal” NFI.

         Our responses to all comments received follows the analysis section.

C.       FINAL ANALYSIS

1.       Export Buyer’s Credit Program (EBCP)

         In the final results, Commerce concluded as AFA that the respondents benefitted from

use of the EBCP because the GOC withheld necessary information. We made this determination

despite the submission of non-use certifications by the company respondents. We found that we

could not rely on such certifications, given that the GOC failed to provide information that would

enable us to understand the operation of the program after the issuance of revised administrative

rules by the GOC in 2013. However, subsequent to this determination in July 2018, the Court

rejected similar reasoning by Commerce in the prior (third review) of this order (as well as in

several other cases).13 In response, Commerce provided a more detailed explanation elaborating


12
   See Canadian Solar’s Letter, “Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled into Modules
from the People’s Republic of China: Draft Remand Redetermination Comments,” dated June 15, 2020 (Canadian
Solar Comments) (Canadian Solar Electricity NFI).
13
   See Changzhou 3rd Review 1st Remand Order, 352 F. Supp. 3d at 1326 (“Commerce provided reasoning as to why
the GOC’s failure to respond adequately made it impossible for it to understand fully the operation of the EBCP, but
it failed to show why a full understanding of the EBCP’s operation was necessary to verify non-use certifications.”);
see also Guizhou Tyre Co., Ltd. v. United States, 348 F. Supp. 3d 1261, 1271 (October 17, 2018) (“There is no
ambiguity or uncertainty surrounding the use of the Program by Plaintiffs or their customers, as this information
consisted of signed declarations from Plaintiffs’ U.S. customers certifying non-use, and is corroborated by GOC’s
statements. See GTC NSA Questionnaire Resp. at 13-14. Therefore, the only gap of information on the record are
facts regarding certain aspects of the operation of the Program. In turn, the only factual issues potentially
appropriate for facts otherwise available, § 1677e(a), and adverse inferences, § 1677e(b), are those that concern the
operation of the Program, factors entirely irrelevant to Guizhou’s apparent non-use.”). Cf. Changzhou Trina Solar
Energy Co. v. United States, 195 F. Supp. 3d 1334, 1355 (CIT 2016) (Changzhou Investigation Remand Order)
(finding Commerce had offered a reasonable explanation that an understanding of how an exporter would be


                                                         6
         Case 1:18-cv-00184-JAR Document 95-1                         Filed 06/26/20        Page 7 of 60




on why exactly it was necessary to understand the operation of the EBCP in order to verify

claims of non-use.14 Specifically, we explained that the GOC refused to provide Commerce with

its 2013 administrative rules governing the program as well as a list of correspondent banks

involved in the EBCP transactions. We also noted the GOC’s failure to provide other requested

information, such as a sample application and other documents making up the “paper trail” of the

provision of credit under the program.15 Absent this information, Commerce has no assurance of

its ability to differentiate ordinary commercial lending from EBCP-supported credit in the books

and records of the respondents’ U.S. customers, or to differentiate disbursements of funds to the

respondents themselves pursuant to ordinary lending from disbursements pursuant to EBCP-

supported credit. Additionally, Commerce has no guidance to follow in identifying which banks

or loans to scrutinize in attempting to verify non-use. Thus, attempting to verify non-use of the

EBCP without knowing where to look, or what to look for, would be unlikely to yield accurate or

meaningful results. In the current litigation, Commerce requested a voluntary remand to provide

the more detailed explanation to the Court.

         After Commerce’s request for a voluntary remand, but before the Court granted it, the

Court issued a second ruling pertaining to the prior (third) review of this order in which the

Court rejected Commerce’s more detailed explanation.16 In addition, in granting the voluntary


involved in the program was necessary to determine usage and that the GOC had failed to cooperate in providing
this information, and upholding the application of AFA in determining the respondent companies had used the
program).
14
   See, e.g., Changzhou Trina Solar Energy Co., Ltd. v. United States, Court of International Trade Consolidated
Court No. 17-00198, “Final Results of Redetermination Pursuant to Court Remand,” dated April 24, 2019 (barcode
3825109-01) (Changzhou 3rd Review 1st Remand Redetermination) at 12-24 and 42-59.
15
   Id. at 21.
16
   See, e.g., Changzhou 3rd Review 2nd Remand Order, Slip Op. 19-137 at 8-9 (“The court cannot sustain
Commerce’s determination that verification would be impossible or unduly onerous. Although Commerce has
shown that the GOC failed to answer certain questions regarding the EBCP’s operation, it is still not entirely clear to
the court that the missing information is required to effectively verify respondent’s non-use of the program. In order
to avoid unnecessarily impacting cooperating parties because of the GOC’s failure to cooperate, Commerce needs to
at least attempt to verify the certifications of non-use in this case. See Archer Daniels Midland Co. v. United States,


                                                          7
        Case 1:18-cv-00184-JAR Document 95-1                        Filed 06/26/20        Page 8 of 60




remand request, the Court instructed Commerce to “consult these prior opinions and reevaluate

its decisions on {the issues subject to the request},”17 referring to both opinions issued pursuant

to the third review litigation. In doing so, the Court noted “{t}he administrative records of the

Third and Fourth Administrative reviews and the government’s legal rationales are similar and

thus the determination at hand suffers from essentially the same deficiencies that the court has

noted in these prior opinions.”18 Thus, as the Court has made it clear that it finds Commerce’s

extended elaboration unavailing, Commerce is not repeating that statement in full again now in

this specific remand redetermination. We respectfully disagree with the Court that the record

contains the information necessary to verify the EBCP accurately, or that any gaps could be

filled by soliciting information from the respondents or their customers or by appealing to the

GOC to provide alternative information; however, given the unique context surrounding this

litigation and the Court’s clear instruction to consult its prior opinions in issuing this remand

redetermination, we are finding the program not used in this instance. Commerce has performed

numerous verifications over the years, and in our judgment, it is impossible to conduct a

verification of the EBCP accurately and with confidence without the GOC’s cooperation. Given

the (incomplete) information available to Commerce regarding the EBCP program and how it

operates, Commerce does not believe the respondents or their U.S. customers – who claim not to

have benefitted from the program and, thus, presumably, are not very familiar with the program




917 F. Supp. 2d 1331, 1342 (CIT 2013) (noting that Commerce should ‘seek to avoid’ adversely impacting a
cooperating party). There appears to be enough information on the record for Commerce to identify potential
suspect financial entries.”) and Guizhou Tyre Co., Ltd. v. United States, 399 F. Supp. 3d 1346, 1353 (August 21,
2019) (“Commerce has failed to demonstrate why the 2013 EBCP rule change is relevant to verifying claims of non-
use, and how that constitutes a ‘gap’ in the record. Additionally, Commerce’s anemic conclusion that verification of
the non-use declarations would be unreasonably onerous is based on speculation that stems from the Department’s
own failure to ‘clearly and adequately’ request information to aid in its verification.”).
17
   Remand Order, Slip Op. 20-23 at 5.
18
   Id.

                                                         8
        Case 1:18-cv-00184-JAR Document 95-1                      Filed 06/26/20        Page 9 of 60




– can substitute for the Chinese government and propose a reliable method for verifying non-use

of the program.

2.      Specificity of the Provision of Aluminum Extrusions

        In the Final Results, Commerce concluded that the provision of aluminum extrusions was

specific, as such inputs were consumed by six “industries,” i.e., a limited number of actual

recipients as defined under section 771(5A)(D)(iii)(I) of the Act, following a similar

determination in the third review of this order. In remanding that prior determination, the Court

directed Commerce to explain how subsidizing six “broad” industries (e.g., “building and

construction”) amounts to a specific, rather than a generally available, subsidy, paying particular

attention to the composition of the six industries,19 as well as the composition of the overall

Chinese economy by comparison.20 Upon remand, Commerce provided additional explanation

that the Court concluded was a reasonable basis for finding the program specific.21

        Given that Commerce’s analysis in the Final Results was nearly identical to the third

review, Commerce requested a voluntary remand in order to offer the additional explanation

here, as well.22 As such, Commerce continues to find the subsidy program de facto specific


19
   See Changzhou 3rd Review 1st Remand Order, 352 F. Supp. 3d at 1330-31.
20
   Id.
21
   See Changzhou 3rd Review 2nd Remand Order, Slip Op. 19-137 at 12.
22
   Information concerning the consumers of aluminum extrusions in China was not added to the record by any party
during the administrative review (aside from a statement by the GOC that there are a “vast number of uses for
aluminum extrusions”). Commerce’s determination therefore relied on statements from the final issues and decision
memorandum from the third review. Commerce has now placed the relevant information from that review on the
record of this review. See Memorandum, “Remand of Fourth (2015) Review of Countervailing Duty Order on
Photovoltaic Cells from China; Canadian Solar Inc., et al., v. United States, CIT No. 18-00184 (Slip Op. 20-23);
Placing Aluminum Consumption Information on the Record,” dated April 16, 2020 (Aluminum Extrusions
Memorandum). Commerce provided parties an opportunity to submit information in response. We received such
information from Canadian Solar, which placed on the record relevant excerpts from the GOC’s questionnaire
response in the fifth and six reviews (2016 and 2017) as well as several other exhibits concerning aluminum
extrusions consumption. See Canadian Solar’s Letter, “Crystalline Silicon Photovoltaic Cells, Whether or Not
Assembled into Modules, from the People’s Republic of China: NFI on Aluminum Consumption,” dated April 29,
2020 (CS Aluminum Extrusions NFI). We also received such information from the petitioner. See Petitioner’s
Letter, “Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled into Modules, from the People’s


                                                       9
       Case 1:18-cv-00184-JAR Document 95-1                   Filed 06/26/20       Page 10 of 60




because the actual recipients of the subsidy are limited in number, within the meaning of section

771(5A)(D)(iii)(I) of the Act.

        In the Preliminary Results, Commerce concluded that “{w}hile the GOC indicates

aluminum extrusions are used in a variety of industries and sectors across China, we continue to

find, consistent with the most recently completed review, that the industries within those sectors

that actually consume aluminum extrusions are limited in number.”23 What Commerce was

attempting to say with its preliminary language was that, ultimately, it is the number and

significance of the actual users of the input (i.e., the actual recipients of the subsidy) that matter,

not the breadth of the economic categories to which they belong. For example, to use the

hypothetical the Court presented in Changzhou 3rd Review 1st Remand Order,24 suppose that the

GOC had only two economic sectors, manufacturing and non-manufacturing, and the input under

examination was used in both sectors. On a certain level, such facts could be interpreted in

either of two diametrically opposed ways: (1) the subsidy is used by all sectors of the economy

and, thus, there is 100 percent usage; (2) the subsidy is used by only two sectors of the economy

and, thus, usage is limited and specific. The Court expressed concern regarding the latter

outcome, but Commerce must also be concerned with the former outcome. If, to continue the

hypothetical, there was only one relatively small user in each of the two sectors, despite usage

being spread across “all sectors” of the economy, the actual consumption would be limited to a

small subset of consumers within China. In such a situation, despite being used in all sectors, the




Republic of China: Response to Factual Information Regarding Aluminum Extrusions Consumption,” dated April
29, 2020.
23
   See PDM at 35.
24
   See Changzhou 3rd Review 1st Remand Order, 352 F. Supp. 3d at 1330.

                                                    10
       Case 1:18-cv-00184-JAR Document 95-1                     Filed 06/26/20   Page 11 of 60




subsidy could not be considered widely used. Upon remand, Commerce concludes that such a

situation exists in the Chinese aluminum market.

        Despite being used in six “broad” sectors of the Chinese economy, within each of the six

categories previously delineated by the GOC, the number of actual users (as identified by the

GOC) appear limited compared to the overall scope of the Chinese economy. For example, as

noted above, the GOC has reported that aluminum extrusions are used by the “building and

construction” section of the Chinese economy, but it reports limited and rather specific

applications within that category: “frames of doors and windows,” “curtain wall,” “structural

frames,” “bridges,” and “guard bars.”25 The list describes narrowly defined products that cannot

reasonably be assumed to encompass anything close to all building and construction activity

within China. Likewise, under “machinery and equipment,” the GOC lists only: “elevator and

escalator,” “shield, handrail and terrace,” “agricultural machinery,” “radiator,” and “shape-

setting equipment and assembly-line equipment.”26

        This conclusion is not altered by the additional information placed on the record of this

remand redetermination by Canadian Solar. First, Commerce’s specificity finding does not rest

on the conclusion that the solar panel industry is a disproportionate or predominant consumer of

aluminum extrusions and, thus, information to prove otherwise is not relevant to this finding.27

Second, although Canadian Solar’s information expands the list of uses for aluminum extrusions,

the list is still “primarily limited to a relatively narrow range of applications.”28 Moreover, the

applications included in that expanded list appear to fall within the same industries highlighted

by the GOC in the prior review: primarily automobile and aircraft production and public


25
   See Aluminum Extrusions Memorandum at PDF 5.
26
   Id.
27
   See CS Aluminum Extrusions NFI at 3.
28
   See Changzhou 3rd Review 2nd Remand Order, Slip Op. 19-137 at 12.

                                                      11
        Case 1:18-cv-00184-JAR Document 95-1                       Filed 06/26/20         Page 12 of 60




transportation. For example, Exhibit 7 of Canadian Solar’s submission, which it describes as a

“comprehensive list of aluminum extrusions” demonstrating the “wide variety of end-uses for

aluminum extrusions even within particular industries,”29 includes “aerospace aluminum pipe

used in aircraft transportation pipeline,” “aluminum tube shock absorbers for the automotive

industry,” and “aerospace aluminum tubes for passenger seats.” All in all, Exhibit 7 includes

about 25 such very narrow applications, thus, a limited number of actual users.

        It is not reasonable to conclude that the producers of the applications reported by the

GOC (and added to by Canadian Solar) constitute anything close to all manufacturing activity in

China (or even a broad swath of such activity).30 By comparison, the record indicates that

manufacturers in China produce at least the following products: foods, beverages, tobacco,

textiles, apparel, leather products, furniture, paper and paper products, recording media, articles

for culture, education and sport activities, raw chemical materials and chemical products,

medicines, chemical fibers, rubber, plastics, mineral products, metal products, general purpose

machinery, special purpose machinery, transport equipment, electrical machinery and equipment,

computers and other electronic equipment, measuring instruments and machinery for cultural

activity and office work, and artwork.31 The fact that the limited number of users reported by the

GOC happen to be classified under six different and “broad” sectors of the Chinese economy,

while not entirely irrelevant, is not dispositive of whether the subsidy is specific; what matters



29
   See CS Aluminum Extrusions NFI at 3-4.
30
   See Aluminum Extrusions Memorandum at 5 (table listing applications under four broad categories that compare
roughly to the six categories the GOC refers to elsewhere in its response). In addition to the applications already
mentioned under “construction” and “machinery and equipment,” the GOC also reports: automobile body frame,
fuselage, “aerofoil,” undercarriage, seat and guardrail; heat exchanger, direction-shift frame of automobiles and
trucks, automobile sunroofs, direction-shift frame side stand, automobile doors and bumpers; heating, ventilation an
A/C devices, solar panel illuminating system, ladders, woodworking, and mechanical platform.
31
   See Memorandum, “Administrative Review of Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled
into Modules, from China: Additional Documents Memorandum,” dated February 5, 2018 (Additional Documents
Memorandum) at barcode 3669437-01 PDF 3 (China Statistical Yearbook, National Bureau of Statistics China).

                                                        12
          Case 1:18-cv-00184-JAR Document 95-1                    Filed 06/26/20   Page 13 of 60




most is whether the users can be considered something akin to the whole of the Chinese

economy. Here, we find that usage is limited to certain enterprises involved in the production of

the “applications” listed above. Accordingly, the users of aluminum extrusions do not make up

something akin to the whole of the Chinese economy, and we therefore find that their provision

for LTAR is de facto specific because the actual recipients of the subsidy are limited in number.

3.         Commerce’s Use of Comtrade and IHS Datasets as a Benchmark for Aluminum
           Extrusions

           In Changzhou 3rd Review 1st Remand Order, the Court remanded Commerce’s decision to

average monthly Comtrade data with an annual IHS value in determining a benchmark for

aluminum extrusions. The Court expressed doubts that the Comtrade data (which reflect several

types of aluminum extrusions) were specific enough to serve as an accurate benchmark for the

aluminum solar frames at issue, or that there was a sufficient need for a monthly benchmark to

warrant including the Comtrade data in the calculation despite being overly broad.32 In response,

Commerce provided additional explanation regarding why the Comtrade data was not overly

broad. Commerce requested a voluntary remand to offer that explanation here as well.

However, before the voluntary remand was granted, the Court rejected the additional

explanation, strongly suggesting Commerce rely only on the IHS data.33 Subsequently, in a

second remand redetermination, under protest, Commerce recalculated the subsidy rate for the

program relying only on the IHS data.

           Although Commerce has a preference for relying on benchmark data that captures

monthly price fluctuations, it is not possible to demonstrate that the monthly price

fluctuations reflected in the Comtrade data are driven by variations in solar frame prices.



32
     See Changzhou 3rd Review 1st Remand Order, 352 F. Supp. 3d at 1331-33.
33
     See Changzhou 3rd Review 2nd Remand Order, Slip Op. 19-137 at 15.

                                                        13
       Case 1:18-cv-00184-JAR Document 95-1                     Filed 06/26/20   Page 14 of 60




Furthermore, given the fact that the record (here or in the third review) does not indicate

what exactly is included in the HTS subheadings included in the Comtrade data, nor how

solar frames may differ from other types of aluminum extrusions, it is likewise not

possible to adequately address factors affecting comparability. As a result, we are relying

solely on the IHS data as a benchmark for aluminum extrusions in this review, and have

revised the subsidy calculations and rates accordingly.

4.      Specificity of Electricity Subsidy

        In Changzhou 3rd Review 1st Remand Order, the Court remanded Commerce’s

determination that the provision of electricity was specific based on AFA. The Court faulted

Commerce for not explaining how the GOC’s failure to provide information led to the specificity

determination.34 In response, Commerce determined the provision of electricity was specific to

the solar industry. Commerce requested a voluntary remand to offer that explanation here, as

well. However, before the voluntary remand was granted, the Court rejected the additional

explanation.35 Subsequently, in a second remand redetermination, Commerce revised its

determination finding that the program was regionally specific under 771(5A)(D)(iv) of the Act.

Below Commerce provides a revised determination also finding that the program was regionally

specific under 771(5A)(D)(iv) of the Act.

        There is no dispute that electricity prices vary from province to province in China.36

What has been at issue in Commerce’s numerous determinations where the provision of

electricity is countervailed is why prices vary from province to province and who makes the

decision – ultimately – to set or allow distinct prices in each province. Insofar as provincial



34
   See Changzhou 3rd Review 1st Remand Order, 352 F. Supp. 3d at 1342-43.
35
   See Changzhou 3rd Review 2nd Remand Order, Slip Op. 19-137 at 24.
36
   See GOC’s August 29, 2017 QR at Exhibit II E.22.

                                                      14
          Case 1:18-cv-00184-JAR Document 95-1                Filed 06/26/20     Page 15 of 60




governments are solely responsible for setting prices, it is possible that there is no basis for

finding the program regionally specific under section 771(5A)(D)(iv) of the Act, because all

recipients within the jurisdiction of the price setting authority would be paying the same prices;

thus, there would be no price discrimination on the part of the authority granting the subsidy.

However, insofar as the varying prices are set by authorities of the central government in

Beijing, and insofar as the GOC is unable to demonstrate that such variances are in accordance

with market principles or cost differences, there is, in fact, a regionally specific subsidy program,

because the central Beijing authority is setting different prices in different provinces without

explanation.

           The GOC has claimed:

           Electricity prices in China are based on market principles. The relevant pricing
           authorities are required to take into account the overall demand and supply
           present in the electricity market, as well as the costs of electricity generation and
           transmission. The retail prices of electricity consist of four parts: purchasing
           cost, transmission prices, transmission losses, and governmental surcharges. The
           differences in these costs as well as other costs like coal and coal transportation
           prices, among others, are analyzed mainly on an enterprise as well as provincial
           basis, and the provincial governments play a key role in collecting cost
           information formulating electricity prices for provincial are under its jurisdictions
           respectively.37

           However, the GOC refused to provide key information that would allow

Commerce to confirm its claims. Specifically, the GOC did not provide: the provincial

price proposals for each of the relevant provinces that might demonstrate that the

provinces are the authorities setting prices or that there are market- or cost-based reasons

underlying the variation in prices among provinces;38 a detailed description of the cost

elements and price adjustments that were discussed between the provinces and the


37
     See GOC’s August 29, 2017 QR at 77.
38
     Id. at 78-79.


                                                    15
       Case 1:18-cv-00184-JAR Document 95-1                     Filed 06/26/20       Page 16 of 60




NDRC, which might provide further evidence for determining which authority is setting

prices and why different prices have been determined for different provinces;39 and,

province-specific explanations linking particular costs to retail prices, which, once again,

might indicate whether there is a market- or cost-based explanation for the variation

among provinces.40 Without such information, Commerce cannot confirm that market

and commercial principles explain the variation in electricity prices on the record among

provinces and cannot determine the price-setting authority.

        In a change from prior reviews of this order, the GOC claims that, in April 2015,

(i.e., during the POR of this review) the NDRC’s price setting authority was delegated to

the provinces and provincial price proposals are, therefore, now unnecessary. Thus, it

concluded that the information requests described above were no longer applicable.41 In

response, Commerce placed information on the record of the review that contradicted the

GOC’s claims.42 After explaining the significance of this information in the Preliminary

Results,43 we provided parties the opportunity to comment,44 and the GOC provided

nothing in response. Thus, despite knowing that Commerce interpreted the information

as indicating the NDRC continues to play a decisive role in setting and adjusting

electricity prices, the GOC offered no comments to persuade us otherwise.45




39
   Id. at 80-81.
40
   Id. at 81-83.
41
   See, e.g., id. at 79-80 (response to question C).
42
   See Additional Documents Memorandum at barcode 3669437-02 PDF 1-118.
43
   See PDM at 26.
44
   See Additional Documents Memorandum at barcode 3669437-01 PDF 1.
45
   Commerce’s memorandum gave parties seven days to submit “comments;” however, parties also would have been
allowed to submit new factual information along with their comments pursuant to 19 CFR 351.301(c)(4). Thus, the
GOC could have provided additional documents to demonstrate the accuracy of its description of the supposedly
new system.


                                                      16
         Case 1:18-cv-00184-JAR Document 95-1                     Filed 06/26/20        Page 17 of 60




         Based on our examination of the additional documentation, as well as the GOC

questionnaire response, we concluded the following demonstrated that the NDRC was

still ultimately in control of the price setting system and that the 2015 changes had not

affected how the system operated in practice:

     •   The NDRC’s Notice 2909 of 2004 clearly demonstrates at Appendix I that the

         State Council and NDRC are ultimately in charge of electricity prices;46 e.g.,

         “electricity price shall be set under a bidding system of grid access and a market-

         oriented linkage mechanism of coal and electricity prices, under the Scheme of

         Reform of Electricity Pricing issued by State Council” (Article II of Appendix I);

         the NDRC “shall implement coal-electricity price linkage by grid regions or price

         regions within a single grid region according to the change of average plate price,

         and shall reported and filed to the State Council” (Article IX of Appendix I); “the

         State Council shall authorize the National Development and Reform Commission

         according to the Price Law of the People’s Republic of China to adopt price

         intervention measures when such sharp fluctuation occurs” (Article X of

         Appendix I).

     •   While the text of Notice 2909 does not appear to preclude delegation of the

         responsibilities described above to provincial governments, such responsibilities

         are still ultimately in the hands of the State Council and NDRC. Nothing on the

         record indicates Notice 2909 has been superseded or repealed.47




46
  See Additional Documents Memorandum at barcode 3669437-02 PDF 23.
47
  Commerce specifically offered parties the opportunity during this remand redetermination to provide information
concerning whether Notice 2909 was still operative law during 2015.


                                                       17
         Case 1:18-cv-00184-JAR Document 95-1                     Filed 06/26/20        Page 18 of 60




     •   The NDRC’s Notice 748 of 2015 (the document that implements the new system)

         provides further support for the conclusion that the NDRC is still the price-setting

         authority;48 e.g., Article 1 states that prices for electricity uploaded to the grid

         from coal powered plants “are to be lowered nationwide for about 2 cents per

         kilowatt on average . . . . The average adjustment levels of provinces

         (autonomous regions and municipalities) and adjusted coal power generation

         upload benchmark prices are listed in Annex I” (the annex referenced in this text

         lists prices that vary by province); Articles 2 through 4 require the reduction of

         electricity prices for industrial and commercial users.

     •   Importantly, Article 6 of Notice 748 requires the provinces to report their “plans”

         to the NDRC for the record, thus contradicting the GOC’s claims that there are no

         longer “proposals” that can be provided to Commerce (unless the GOC is splitting

         hairs over the distinction between a plan and a proposal).49 Moreover, given the

         detailed instructions from the NDRC to the provincial governments in Notices

         748 and 2909, it stretches credulity to suggest that the NDRC does not have some

         system in place to ensure the provincial plans are in compliance with its directives

         or that the provinces do not have to submit their plans for approval by the NDRC.

         Therefore, Commerce concluded that the GOC’s central government continues to

be the price-setting authority. Moreover, the GOC still has within its possession

documentation that it could have provided in response to Commerce’s requests indicating

how exactly the varying provincial prices are established under the direction of the


48
   See Additional Documents Memorandum at barcode 3669437-02 PDF 37 (this notice was also placed on the
record by the GOC in its August 29, 2017 QR at Exhibit II E.22).
49
   The two versions of Notice 748 on the record provide somewhat different translations of Article 6. One
(submitted by the GOC on the record of this review) uses the term “plan” and another uses the term “package.”

                                                       18
          Case 1:18-cv-00184-JAR Document 95-1            Filed 06/26/20     Page 19 of 60




NDRC – whether prices are set in accordance with normal market and commercial

considerations and to what extent the NDRC might actually allow the provinces the

discretion to set prices beyond Annex I of Notice 748.

           Therefore, as AFA, Commerce determines that, contrary to the GOC’s narrative, the

provision of electricity is a countervailable subsidy program whereby the central Chinese

government, through the NDRC in Beijing, sets different prices in different regions under its

authority (i.e., the provinces) without any commercial or market considerations, but instead for

development purposes. The amount of the subsidy we infer to be the difference between what

the respondent is paying and the highest tariffs set for any province. The facts support the

inference that there is a regionally specific program wherein prices are set differently within the

jurisdiction of the authority providing the subsidy. As described above, the key directives of the

price-setting system still originate with the NDRC (pursuant to Notices 748 and 2909) and, in

fact, Annex I of the NDRC’s Notice 748 provides what is at least a set of benchmark prices that

vary by province. Therefore, as AFA, we infer from the fact that the NDRC is significantly

involved in the setting of electricity prices that the NDRC is the authority providing the subsidy.

Moreover, the schedules submitted by the GOC constitute a clear factual basis for the inference

that the NDRC has subsidized electricity consumers in certain regions by arbitrarily setting

different prices across the provinces.50 Therefore, upon remand, we continue to find that the

provision of electricity constitutes a countervailable subsidy program.




50
     See GOC’s May 3, 2016 QR at Exhibit II.E.22.

                                                    19
       Case 1:18-cv-00184-JAR Document 95-1                     Filed 06/26/20   Page 20 of 60




5.      Commerce’s Rejection of Canadian Solar’s Import Pricing Data in Computing a
        Benchmark Price for Polysilicon

        Following its decision in Changzhou 3rd Review 2nd Remand Order, the Court

remanded Commerce’s decision in the Final Results that GOC intervention in the solar

grade polysilicon market has led to distortion in that market.51 The Court found that, as

in Changzhou 3rd Review 2nd Remand Order, Commerce did not sufficiently explain how

the GOC’s minimal participation in the general polysilicon industry led to distorted prices

for imported solar-grade polysilicon. The Court also noted it was unclear whether and

how the documents cited by Commerce rationally support the distortion finding, and

remanded the issue to Commerce with instructions to consider the Court’s decisions in

Changzhou 3rd Review 1st Remand Order and Changzhou 3rd Review 2nd Remand Order.

        In Changzhou 3rd Review 1st Remand Order, the Court remanded Commerce’s

rejection of import data in determining a benchmark for solar grade polysilicon.

Commerce understood the Court’s concern to be that it was unclear why prices for

imports should be considered “domestic prices” (i.e., internal Chinese prices) and thus

rejected as a possible “tier 1” benchmark (i.e., internal benchmark) given the distorted

market within China.52 In response, Commerce explained that prices for imported

products must compete with prices of products sourced domestically; thus, prices for

imported products are distorted along with domestic prices.53 Subsequently, in

Changzhou 3rd Review 2nd Remand Order, the Court explained that Commerce’s decision

to resort to tier-two price information was not reasonable. In response, Commerce

examined additional information on the record demonstrating a distorted market,


51
   See Remand Order at 7.
52
   See Changzhou 3rd Review 1st Remand Redetermination at 37.
53
   Id. at 38.

                                                     20
       Case 1:18-cv-00184-JAR Document 95-1                        Filed 06/26/20        Page 21 of 60




considered several factors beyond the GOC’s ownership and control of polysilicon

producers, and elaborated on how the information on the record leads to the distortion

conclusion.54

        Thus, in this remand redetermination, we are also undertaking a broader analysis

of the solar grade polysilicon market and have concluded that other factors, in addition to

the GOC’s ownership and control of production, lead to the conclusion that the market is

distorted. Before doing so, we placed relevant factual information on the record: the

GOC’s 12th Five Year Plan for the Solar Photovoltaic Industry and the 2013 annual report

of GCL-Poly Energy Holdings Limited (GCL Poly), the largest Chinese solar-grade

polysilicon producer.55 We then provided parties an opportunity to provide additional

information and comment on the issue.56 On April 9, 2020, we received such information

and comments from the petitioner and Canadian Solar.57 On April 17, 2020, the

petitioner placed information on the record in response to the April 9, 2020, submission

of Canadian Solar.58

        As noted in the Preliminary Results, while the GOC provided information

indicating that it owns or controls producers accounting for eight percent of the


54
   See, e.g., Changzhou Trina Solar Energy Co., Ltd. v. United States, Court of International Trade Consolidated
Court No. 17-00198; Slip Op. 19-137 (CIT November 8, 2019), “Final Results of Redetermination Pursuant to Court
Remand,” dated February 28, 2020 (barcode 3948966-01) (Changzhou 3rd Review 2nd Remand Redetermination) at
14-22 and 34-41.
55
   See Memorandum, “Reopening the Record and Opportunity to Comment,” dated April 1, 2020 (Polysilicon NFI
Memorandum).
56
   See id.
57
   See Petitioner’s Letter, “Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled into Modules, from the
People’s Republic of China: Submission of Information and Comments Concerning the Polysilicon Market in
China,” dated April 9, 2020 (Petitioner Polysilicon NFI), and Canadian Solar’s Letter, “Crystalline Silicon
Photovoltaic Cells, Whether or Not Assembled into Modules from the People’s Republic of China: Responsive
Comments and New Factual Information on Polysilicon,” dated April 9, 2020 (CS Polysilicon NFI).
58
   See Petitioner’s Letter, “Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled into Modules, from the
People’s Republic of China: Rebuttal Information and Comments Concerning the Polysilicon Market in China,”
dated April 17, 2020 (Petitioner Polysilicon NFI).


                                                        21
        Case 1:18-cv-00184-JAR Document 95-1                         Filed 06/26/20        Page 22 of 60




production of polysilicon,59 it was unable to provide information specific to solar-grade

polysilicon (just as solar glass constitutes a particular type of flat glass, solar-grade

polysilicon constitutes a particular type of polysilicon, as opposed to the polysilicon that

is used generally in many types of electronics).60 Consequently, Commerce relied on

facts otherwise available in determining that the polysilicon market in China was

distorted because information on the record indicated the GOC’s significant involvement

in the polysilicon industry. To clarify, Commerce did not rely on “adverse” facts

available in determining that domestic prices for solar-grade polysilicon were distorted or

that the distortion affected prices paid by Chinese buyers of imported products as well as

prices paid by Chinese buyers of domestically produced products.61 In particular,

Commerce did not make a finding that the GOC failed to cooperate (the GOC claimed it

did not have information specific to solar-grade polysilicon and Commerce had no reason

to doubt this claim), but merely that necessary information was not on the record. Rather,

because Commerce determined that the information provided by the GOC regarding

state-owned/controlled producers of polysilicon in general was not strictly relevant to the

market for solar-grade polysilicon, Commerce relied on “facts otherwise available” in

making the distortion determination under 19 CFR 351.511(a)(2).62




59
   See PDM at 15.
60
   Id. at 22.
61
   Id.
62
   In Changzhou 3rd Review 2nd Remand Order, the Court acknowledges that, “although it is theoretically possible
that the GOC’s influence over a small percentage of the general polysilicon industry results in a majority control of
the production of solar-grade polysilicon, the court concludes that this possibility is too remote, without more, to
serve as substantial evidence that this influence disrupts import pricing.” See Changzhou 3rd Review 2nd Remand
Order, Slip Op. 19-137 at 20-21.


                                                         22
         Case 1:18-cv-00184-JAR Document 95-1                Filed 06/26/20       Page 23 of 60




         Specifically, Commerce cited the following facts in support of its conclusion that

the Chinese market for solar-grade polysilicon was distorted:63

     •   A WTO Dispute Settlement Panel determination that the GOC maintains WTO-
         inconsistent export restraints on silicon exports and contends that these restraints operate
         to ensure “an abundant domestic supply of silicon in China, thus artificially depressing
         the domestic price of polysilicon.”64

         The relevance of this information is that a restraint on exports of silicon (the raw material

         input into solar-grade polysilicon) leads to an artificial abundance of the raw material in

         the domestic market (due to the consequent retention of supply that would otherwise be

         exported), lower prices (as Chinese consumers do not have to compete with consumers

         worldwide) for the raw material, and thus lower prices for downstream materials, such as

         polysilicon.

     •   A 2009 New York Times article explaining that the GOC’s State Council, or cabinet, has
         the ability to manage several key aspects of the solar-grade polysilicon industry,
         including its capacity, access to the industry, land use, and lending from state-owned
         commercial banks.65

         The relevance of this information is that it indicates the GOC subsidizes the domestic

         solar-grade polysilicon industry through the provision of land and financing, and that it

         might also have a special say in mergers and acquisitions, and barriers to new entrants.

         Subsidization of a product, industry concentration, and entry barriers are all factors that

         distort resource allocation and artificially affect supply and price. The implication of the

         article is that the State Council has control over aspects of the solar-grade polysilicon

         industry that is atypical and above the normal involvement of a government in such

         aspects of the economy.


63
   Id. at 23.
64
   See Additional Documents Memorandum at barcode 3669437-01 PDF 10 (WTO Panel Report).
65
   See Additional Documents Memorandum at barcode 3669437-01 PDF 14 (New York Times article).


                                                   23
         Case 1:18-cv-00184-JAR Document 95-1                       Filed 06/26/20        Page 24 of 60




     •   A Polysilicon Productions Data article explaining that the GOC maintains “Polysilicon
         Industry Access Standards,” and outlining rules and restrictions to which prospective
         solar-grade polysilicon manufacturers in the PRC must adhere.66

         Again, the relevance is that the GOC takes a special interest in the solar grade

         polysilicon industry, creating special entrance requirements that will affect supply

         and price (up or down).

         Commerce thus determined as “neutral” facts available that Chinese domestic

prices were distorted. As indicated above, finding Chinese domestic prices are distorted

means rejecting prices for imported products as well, as imported products must compete

with sales from domestic sources. This is Commerce’s typical practice; when we find a

domestic market is distorted, we also conclude that imports into that market are distorted.

Thus, when Commerce finds a domestic market distorted, it rejects all options for a “tier

1” benchmark, as enumerated in 19 CFR 351.511(a)(2)(i) (“actual transactions between

private parties, actual imports, or, in certain circumstances, actual sales from

competitively run government auctions”), because all such transactions are in

competition with each other for Chinese buyers in the domestic market setting. This

inference is especially reasonable when imports account for less of domestic

consumption than domestic production. Such is the case here. The record indicates

domestic producers supply 66 percent of domestic consumption whereas imports account

for the remaining 34 percent.67

         In its comments added to the record of this remand redetermination, Canadian

Solar argues that Commerce should rely on its import prices as a tier one benchmark,


66
   The source is mistakenly referred to as the Polysilicon Productions Data in the Preliminary Results. The correct
source, however, is The China Sourcing Blog. See Additional Documents Memorandum at barcode 3669437 PDF
16.
67
   See PDM at 15; see also GOC’s August 29, 2017 QR at 53-56.

                                                         24
        Case 1:18-cv-00184-JAR Document 95-1              Filed 06/26/20     Page 25 of 60




because the information Commerce has placed on the record does not address the overall

ownership of solar-grade polysilicon entities by the GOC, and thus the record does not

meet the Court’s substantial evidence standard.68 Additionally, Canadian Solar submitted

information demonstrating that the domestic market was “heavily influenced by an influx

of competing imports entering at lower prices” during the POR, which limited the GOC’s

influence in the market.69 Thus, according to Canadian Solar, the influx of imports

would limit any possible government control of the market. Canadian Solar also argues

the evidence of distortion cited by Commerce in the Preliminary Results is outdated and

thus irrelevant.70

         The petitioner provided information concerning Chinese solar-grade polysilicon

producer DAQO New Energy Corp., including its lengthy 20-F SEC filing, a prospectus

for an American depositary share offering, and financial statements. While the petitioner

indicates the information demonstrates GOC support for the solar-grade polysilicon

industry, it did not pinpoint where in the submission that conclusion can be found.

         Notwithstanding Canadian Solar’s arguments, Commerce continues to find that

Canadian Solar’s imports of polysilicon from unaffiliated suppliers cannot serve as an

appropriate benchmark for polysilicon due to the GOC’s involvement in the domestic

industry. The record lacks specific information on GOC ownership in the solar-grade

polysilicon industry. However, while the Preamble explicitly mentions government

ownership in the domestic industry as a normal indicator for distortion that renders tier

one benchmarks unusable, formal ownership by the government is not the only barometer


68
   See CS Polysilicon NFI at 3.
69
   Id. at 4.
70
   Id. at 10.


                                                25
       Case 1:18-cv-00184-JAR Document 95-1                       Filed 06/26/20        Page 26 of 60




for distortion, as indicated by the phrase “in certain circumstances” in relevant part of the

Preamble where the government accounts for a substantial, but not a majority, share.71

The Preamble also states that the use of a tier two benchmark is permissible, “Where it is

reasonable to conclude that actual transaction prices are significantly distorted as a result

of the government’s involvement in the market.”72 Accordingly, we have expanded our

analysis to account for other factors of distortion that disrupt pricing and indicate whether

the solar-grade polysilicon market is distorted by reason of the GOC’s involvement. On

further review of the record, we find evidence for other indicia of market-distorting

government involvement, as explained below.

        As summarized above, record information discussed in the Preliminary Results

shows that the GOC had border measures in place that would affect industry trade;

specifically, that there was a 15 percent export duty imposed on polysilicon, which would

have inhibited exports and thus presented a barrier to competition between domestic

Chinese customers and world customers for polysilicon,73 leading to an increased supply

in the domestic market and downward pressure on Chinese domestic prices for all types

of polysilicon, including solar-grade polysilicon. Also as summarized above, record

information discussed in the Preliminary Results indicates the GOC subsidizes the



71
   See Countervailing Duties, 63 FR 65348, 65377 (November 25, 1988) (Preamble).
72
   Id. (emphasis added). Commerce has previously found a government’s involvement in a market or industry to be
distortive without taking government ownership into consideration. See, e.g., Biodiesel from Argentina:
Preliminary Affirmative Countervailing Duty Determination and Preliminary Affirmative Critical Circumstances
Determination, in Part, 82 FR 40748 (August 28, 2017) and accompanying IDM at 31 (discussing the distortive
effects of an export tax), unchanged in Biodiesel from the Republic of Argentina, Final Affirmative Countervailing
Duty Determination, 82 FR 53477 (November 16, 2017) and accompanying IDM at 35; and Biodiesel from the
Republic of Indonesia: Preliminary Affirmative Countervailing Duty Determination, 82 FR 40746 (August 28,
2017) and accompanying PDM at 17 (discussing the distortive effects of a differential export tax (DET)), unchanged
in Biodiesel from the Republic of Indonesia: Final Affirmative Countervailing Duty Determination, 82 FR 53471
(November 16, 2017) and accompanying IDM at Comment 6.
73
   See Additional Documents Memorandum at barcode 3669437-01 PDF 10 (WTO Panel Report).


                                                       26
       Case 1:18-cv-00184-JAR Document 95-1                        Filed 06/26/20    Page 27 of 60




production of solar-grade polysilicon and maintains special control over the organization

of the industry.74 Government control over industry concentration, consolidation, and

new entrants distorts resource allocation and artificially affects supply and price.

        Additionally, new information submitted by Canadian Solar indicates that the

GOC influences domestic prices by being directly involved in reaching agreements with

foreign polysilicon manufacturers to ensure a consistent supply of imported polysilicon.75

The direct involvement of the GOC in establishing contracts with foreign manufacturers

for imports of polysilicon, which generally specify agreed-upon quantities and values,

evinces government intervention affecting import prices directly and further demonstrates

why import prices cannot serve as reliable benchmarks.

        Moreover, record information shows government industrial policies or plans in

place that call for intervention in the domestic industry. The GOC’s 12th Five Year Plan

for the Photovoltaic Industry identified the solar-grade polysilicon industry as a “Key

Focus Area” for development and discusses several interventionist measures intended to

influence the market and create favorable conditions for the domestic industry.76

Specifically, the document states that the GOC will: direct local governments to

“resolutely curb low-level repetitive construction to avoid a mass rush into the industry,

which could lead to vicious market competition,”77 “support key polysilicon production

equipment and leading enterprises,”78 “adhere to the combination of ‘led by the market

and guided by the government,’”79 and “implement differentiated policies and guide

74
   Id. at PDF 14 and 16.
75
   See CS Polysilicon NFI at 6 (citing a Chinese Polysilicon Market Study at 117).
76
   See Polysilicon NFI Memorandum at PDF 17.
77
   Id. at PDF 19.
78
   Id. at PDF 18 and 20.
79
   Id. at PDF 20.


                                                        27
        Case 1:18-cv-00184-JAR Document 95-1             Filed 06/26/20     Page 28 of 60




industries like polysilicon to move toward the western regions.”80 Further, the 2013

financial statement of GCL Poly, the largest Chinese manufacturer of solar-grade

polysilicon, states that, “due to close attention paid by the Chinese government,

supportive policies were launched in waves” and as a result the Chinese market

“recovered quickly in large scale.”81

         Further, record information shows significant government financial support

provided to the domestic industry, creating non-market incentives for production and

pricing, which warp the allocation of resources in the market. As discussed above, GCL

Poly partially attributed the recovery of the Chinese polysilicon industry to “supportive

policies” implemented by the GOC and stated further that there is evidence of more

supportive policies emerging from the GOC in the future.82 In addition to the

aforementioned supportive policies, further measures intended to develop the domestic

polysilicon industry listed in the GOC’s 12th Five Year Plan for the Solar Photovoltaic

Industry include: providing support to major enterprises to “grow stronger so that by

2014, leading polysilicon enterprises will reach 50,000 MT per year,”83 “develop clean,

safe, low energy consumption, high-purity, large-scale polysilicon production

technology,”84 “support the R&D and industrialization of key production equipment used

for Polysilicon… in order to enhance product quality and PV conversion efficiency, and

to reduce energy consumption during production, strengthen the application of locally-

manufactured equipment,” and focus support on energy-conservation in polysilicon


80
   Id.
81
   Id. at PDF 39.
82
   Id. at PDF 39 and 43.
83
   Id. at PDF 14.
84
   Id. at PDF 15.


                                                28
       Case 1:18-cv-00184-JAR Document 95-1              Filed 06/26/20     Page 29 of 60




production.” 85 The operation of the GOC’s supportive policies can be gleaned through

GCL Poly’s 2013 annual report, which indicates the receipt of government grants totaling

HK $222.7 million.86 Moreover, a stated goal of GCL Poly was to “reduce the reliance

on government subsidies,”87 exemplifying the significant role the GOC plays in the

industry, as well as highlighting the solar-grade polysilicon industry’s dependence on

GOC support. Finally, GCL Poly and Canadian Solar acknowledged the oversupply of

solar-grade polysilicon on the market,88 which results in downward pressure on prices.

        The comprehensive development goals delineated in the GOC’s own policy

documents coupled with the evidence of considerable support measures extended to the

domestic industry further demonstrates the GOC’s significant distortive intervention in

the market. Based on the analysis set forth above, we continue to find that the record

indicates significant government intervention in the polysilicon market that distorts

pricing, including import prices either directly (through, for example, the GOC’s import

contracts) or indirectly through competition with distorted domestic production.

Accordingly, we find Canadian Solar’s reported import prices unreliable as a tier one

benchmark. Therefore, for purposes of this remand redetermination, we continue to use a

“tier two” benchmark to measure the benefit from this subsidy program.

6.      Xeneta Freight Data

        As noted above, in the Preliminary Results, we relied on an average of Xeneta

and Maersk data to determine ocean freight expenses. We changed our mind for the



85
   Id. at PDF 20.
86
   Id. at PDF 34.
87
   Id. at PDF 42.
88
   Id. at PDF 39 and CS Polysilicon NFI at 8.


                                                29
       Case 1:18-cv-00184-JAR Document 95-1                    Filed 06/26/20   Page 30 of 60




Final Results, after concluding that the Xeneta data did not include all applicable

handling charges.89 The Court noted agreement among the parties that the Xeneta data

may or may not include handling charges depending on which query options are selected

by the user of Xeneta’s website.90 The Court remanded the issue to Commerce to

reconsider the evidence pertaining to how Canadian Solar selected the Xeneta data it

submitted, noting that a comparison of Canadian Solar’s data with the Xeneta data

submitted by Trina indicated it included additional charges.91

        Upon remand, Commerce agrees that the Xeneta data submitted by Canadian

Solar appears to include terminal handling charges given the BPI cited by the Court on

pages 8 and 9 of the Remand Order. Therefore, for this remand redetermination,

Commerce is using an average of the Maersk and Xeneta data to determine ocean freight

expenses.

7.      Alleged Translation Error

        In its case brief, Canadian Solar argued that electricity purchase information it

had submitted to Commerce had been incorrectly translated.92 Essentially, the English

translation Canadian Solar provided for one purchase column for two affiliates was

marked as “Peak,” when, according to Canadian Solar, it should have been marked as

“Sharp.” The difference affects which particular benchmarks Commerce chooses to

apply to the purchases listed in that column. Canadian Solar argued the mistake was

evident from a comparison of its translation of the relevant Chinese characters to the

GOC’s translation of the same characters in a related document. The Court faulted


89
   See IDM at 41-42.
90
   See Remand Order at 7-8.
91
   Id. at 7-8.
92
   See Canadian Solar’s March 5, 2018 Case Brief at 25.

                                                          30
         Case 1:18-cv-00184-JAR Document 95-1              Filed 06/26/20      Page 31 of 60




Commerce for refusing to make the correction (Commerce concluded it is the

responsibility of the parties themselves to submit accurate information) and remanded the

issue to Commerce to reconsider.93 The Court indicated Commerce has a responsibility

to correct errors made by the respondent when such a request is made before the final

results and the error is apparent from the existing record.94 Upon remand, Commerce

agrees that a comparison of the GOC’s questionnaire response with the worksheets

submitted by Canadian Solar indicates Canadian Solar mistranslated the column heading.

Commerce is incorporating the correction into the revised calculations for this final

remand redetermination.

D.       Comments on Draft Remand Results

Issue 1:        Whether the Provision of Aluminum Extrusions for LTAR Is Specific

Canadian Solar Comments

     •   The record for this review includes significant developments not found on the

         record of the remand redetermination of the third review that was recently upheld

         by the Court. Commerce cannot merely rely on information from the previous

         review, but rather must base its determination on the current record.

     •   Since the third administrative, in the current fourth administrative review at issue

         here, the GOC provided that “{t}here are a vast number of uses for aluminum

         extrusions. The industries that purchase/use aluminum extrusions are not limited,

         and the solar panel industry in China is not a disproportionate or predominant

         consumer of aluminum extrusions.”95



93
   See Remand Order at 11.
94
   Id.
95
   See GOC August 29, 2017 QR at 86.

                                                  31
         Case 1:18-cv-00184-JAR Document 95-1               Filed 06/26/20   Page 32 of 60




     •   Commerce wrongly concludes that it need not alter its conclusion from the third

         administrative review based on additional information placed on the record by

         Canadian Solar.

Commerce Position: First of all, Commerce disagrees that the record of the underlying

administrative review contains “significant developments not found on the record of the

remand redetermination of the third review,” as Canadian Solar insists. Rather, as noted

in the analysis section above, the GOC provided no information whatsoever in the

underlying review, but simply asserted that there are a “vast number of uses for

aluminum extrusions.”96 Commerce itself added the relevant excerpts from the GOC’s

questionnaire response in the third review to the record of this remand redetermination.

In fact, Commerce added the entire response of the GOC concerning the specificity of

aluminum extrusions, including the GOC’s narrative response and all exhibits.97

         Commerce then provided parties the opportunity to provide “rebuttal

information,” and received such information from Canadian Solar and the petitioner. As

explained above, after reviewing the information provided by Canadian Solar, we

determined that the conclusion from the third review remained unaltered: the uses for

aluminum extrusions are still primarily limited to a relatively narrow range of

applications.98 While Canadian Solar notes in its comments that the record indicates

aluminum extrusions may be used in as many as “113 industries out of 124 industries in

China,” that fact does not in and of itself demonstrate that end-uses of aluminum

extrusions constitute something close to all manufacturing activity in China or that the



96
   See GOC August 29, 2017 QR at 86; see also supra n.22.
97
   See supra n.22.
98
   See supra at 11-12.

                                                      32
           Case 1:18-cv-00184-JAR Document 95-1                   Filed 06/26/20   Page 33 of 60




subsidy is “widely used throughout {the} economy” in the words of the Statement of

Administrative Action (SAA). As Commerce explains in the analysis section above,

while usage of an input might be spread across all sectors or industries of an economy,

usage would still be specific if consumption within each sector or industry is limited to

narrow applications. The Court appears to recognize this principle in upholding

Commerce’s finding of specificity in the third administrative review remand

determination.99

Issue 2: The Proper Benchmark for Calculating the Benefit from the Provision of
         Aluminum Extrusions for LTAR

Canadian Solar Comments

       •   Commerce must continue to use the IHS data alone, because they are product-

           specific as compared to the vastly over-inclusive Comtrade data.

       •   Commerce’s determination to exclude the Comtrade dataset from its aluminum

           solar frames benchmark is supported by substantial evidence and in compliance

           with the Remand Order.

Commerce Position: For the reasons explained above in the Final Analysis, Commerce

is continuing to rely solely on the IHS data for this Final Remand Redetermination.

Issue 3: Countervailability of Electricity for LTAR

Canadian Solar Comments

       •   The Court did not grant Commerce unlimited authority to make a new and totally

           different specificity determination under the statute, after nine years since the

           original investigation, but rather narrowly gave Commerce a second chance to




99
     See Changzhou 3rd Review 2nd Remand Order, Slip Op. 19-137 at 12.

                                                        33
          Case 1:18-cv-00184-JAR Document 95-1                     Filed 06/26/20        Page 34 of 60




          support its earlier determination in the remand results “that the provision of

          electricity is specific because it is limited to certain industries.”

      •   Commerce’s remand results are not only contrary to the Court’s directive, but also

          represent unlawful post hoc rationalization.100

      •   Moreover, although Commerce has a general practice of reviewing each

          administrative review as a standalone proceeding with its own record,

          Commerce’s determination of program specificity within a CVD case represents

          an exception to this rule, because the specificity determination should be made

          once.101

      •   A “regionally specific subsidy program,” as Commerce describes it, is not what

          the statute directs. The statute requires that the “subsidy {be} limited to an

          enterprise or industry located within a designated geographical region.”102

          Commerce must name the enterprise or industry located within the designated

          geographical region.

      •   Commerce “tellingly” does not even quote section 771(5A)(D)(iv) of the Act

          anywhere in its draft results.




100
    See Olympic Adhesives, Inc. v. United States, 899 F.2d 1565 (Fed. Cir. 1990) (Olympic Adhesives) (concluding
that “{a} n agency may not ... shift the grounds it relied upon for taking action. . . . The grounds upon which an
administrative order must be judged are those upon which the record discloses that its action was based”) (internal
quotation and citation omitted); see also Food Marketing Institute v. I.C.C., 587 F.2d 1285, 1290 (D.C. Cir. 1978)
(Food Marketing Institute) (“{T}he agency’s action on remand must be more than a barren exercise of supplying
reasons to support a pre-ordained result. Post hoc rationalizations by the agency on remand are no more permissible
than are such arguments when raised by appellate counsel during judicial review.”).
101
    See Magnola Metallurgy, Inc. v. United States, 508 F.3d 1349, 1355 (Fed. Cir. 2007) (upholding Commerce's
policy to “require ‘new facts or evidence of changed circumstances’ before it will revisit an earlier specificity
determination, such as the one made in the New Shipper Review in this case. See, e.g., Pure and Alloy Magnesium
from Canada: Final Results of the First (1992) Countervailing Duty Administrative Reviews, 62 Fed. Reg.
13,857 (Mar. 24, 1997)”).
102
    See section 771(5A)(D)(iv) of the Act.

                                                        34
    Case 1:18-cv-00184-JAR Document 95-1                Filed 06/26/20      Page 35 of 60




•   Moreover, the record shows that there is no geographic region receiving

    electricity for LTAR. The electricity schedules for every province on the record

    demonstrate that there is no single lowest subsidized region or province.

•   While Commerce may find that the price schedules illustrate provincial price

    variation, they do not illustrate, even under AFA, that any “designated geographic

    region” is subsidized as is required by statute.

•   Commerce must examine the actual “use” of a subsidy and the “amount” of the

    subsidy that various industries received.

•    A review of the price schedules demonstrates that there is no single province or

    geographic region that Commerce can infer is receiving subsidized electricity

    rates.

•   Commerce must limit its AFA finding to the regions with the lowest rates for each

    usage category (i.e., normal, sharp, peak, etc.) for “large industrial” and

    “commerce/general” users. The record does not support any adverse inference

    with regard to other provinces.

•   Commerce has illogically determined that, in effect, all areas in China are

    receiving subsidized electricity rates, which is the antithesis of specificity. Under

    Commerce’s approach, no user escapes the subsidy.

•   The statute says plainly that a subsidy is specific if it “is limited to an enterprise

    or industry located within a designated geographical region within the

    jurisdiction.” Commerce reads “an enterprise or industry” out of the statute and

    appears to take the position that a subsidy can be countervailable under this

    section even if the program benefits all users in a region, which is


                                              35
          Case 1:18-cv-00184-JAR Document 95-1                   Filed 06/26/20       Page 36 of 60




          impermissible.103 Commerce’s failure to make a finding consistent with the plain

          language of the Act is also inconsistent with its past practice.104

      •   There can be no claim that the solar cells industry is specifically subsidized,

          because the record demonstrates that both mandatory respondents paid the

          published electricity rates and all electricity schedules on the record show that the

          prices are categorized by logical user categories with no evidence of industry

          preference, such as commercial use, residential use, large industry use, and

          various time of use categories. In other words, where all industries within a

          province pay the same electricity rates according to the rate schedule, then there is

          no evidence supporting a conclusion that a regional subsidy benefits any specific

          industry according to the statutory requirement.

      •   The record shows that the NDRC simply does not possess the authority to direct

          price changes.

      •   Commerce’s analysis wrongly focuses on Notice 2909. The evidence indicates

          the more specific provisions of Notice 748 control over the broader authority

          under Notice 2909. Notice 748 dictates that “the provinces (autonomous regions

          and municipalities) price departments develop and issue specific adjustment




103
    See Samsung Electronics. Co. v. United States, 973 F. Supp. 2d 1321, 1329 (CIT 2014) (Samsung) (referencing
and interpreting Commerce’s determination in Live Cattle from Canada not to investigate the British Columbia
Farm Product Industry Act and finding that the program was not regionally specific, in part because “Commerce
found that {the} subsidy {was} available throughout British Columbia.”).
104
    See Pre-Stressed Concrete Steel Wire Strand from the People’s Republic of China: Final Affirmative
Countervailing Duty Determination, 75 FR 28557 (May 21, 2010) and accompanying IDM (Pre-Stressed Concrete
Steel Wire Strand IDM) at the “Provision of Land Use Rights for LTAR to FIES n Jiangxi and the City of Xinyu”
section; and Laminated Woven Sacks from the People’s Republic of China: Final Affirmative Countervailing Duty
Determination and Final Affirmative Determination, in Part, of Critical Circumstances, 73 FR 35639 (June 24,
2008) and IDM (LWS IDM) at Comment 8.

                                                      36
           Case 1:18-cv-00184-JAR Document 95-1               Filed 06/26/20   Page 37 of 60




           plan{s}” that only need be “in accordance with” the general standards set forth by

           the NDRC.

       •   Commerce in no way addresses the GOC’s assertion that “{t}he price adjustment

           values contained in Notice 748 must be taken into account by each province,” but

           they are “not strictly mandatory.”

Commerce Position: As an initial matter, Commerce disagrees with Canadian Solar that

it exceeded the scope of the Remand Order. In its second remand of the third review, the

Court instructed Commerce to “set forth its reasoning under the statutory steps for

drawing adverse inferences to fill record gaps.”105 In the analysis above, Commerce has

complied with the Court’s order to clarify its reasoning for making a specificity

determination on the basis of AFA. As stated above, Commerce has reconsidered its

original decision regarding its de facto specificity determination; however, we continue to

find that AFA is warranted due to the GOC’s failure to provide Commerce with complete

information regarding how electricity prices are set and why they vary on a provincial

basis.

           Moreover, the precedent cited by Canadian Solar is not applicable. In Olympic

Adhesives, the Federal Circuit was stating the rule that arguments made by the U.S.

Government (USG) in front of the Court cannot depart from the arguments and factual

record developed before Commerce in an administrative proceeding.106 That is not the

case here. Commerce’s determination regarding regional specificity was developed in

the context of an administrative proceeding (i.e., the current remand redetermination) and



105
      See Changzhou 3rd Review 2nd Remand Order at 24.
106
      See Olympic Adhesives, 899 F.2d at 1572.

                                                         37
          Case 1:18-cv-00184-JAR Document 95-1                Filed 06/26/20   Page 38 of 60




thus does not constitute a post hoc rationalization offered by the USG on behalf of

Commerce outside the confines of an administrative proceeding. Likewise, in Food

Marketing Institute, the Court of Appeals for the D.C. Circuit did not establish a rule that

an agency cannot change its reasoning for arriving at a particular conclusion upon

remand. Rather, the Court recognized “the danger that an agency, having reached a

particular result, may become so committed to that result as to resist engaging in any

reconsideration of the issues,” and, thus, noted that a remand redetermination “must be

more than a barren exercise of supplying reasons to support a pre-ordained result.”107

Contrary to being a “barren” exercise, Commerce’s analysis above offers a fulsome

description of the GOC’s failure to explain how it sets electricity prices across provinces

and how that failure leads to the conclusion that the provision of electricity at LTAR is,

thus, regionally specific, pursuant to section 771(5A)(D)(iv) of the Act.

           Sections 776(a)(1) and (2) of the Act provide that Commerce shall, subject to

section 782(d) of the Act, apply “facts otherwise available” in reaching the applicable

determination if necessary information is not on the record, or if an interested party:

withholds information requested by Commerce; fails to provide such information by the

established deadlines, or in the form and manner requested, subject to subsections (c)(1)

and (e) of section 782 of the Act; significantly impedes a proceeding; or provides such

information but the information cannot be verified as provided by section 782(i) of the

Act.

           Section 776(b) of the Act further provides that Commerce may use an adverse

inference in selecting from among the facts otherwise available when a party fails to



107
      See Food Marketing Institute, 587 F.2d. at 1290.

                                                         38
       Case 1:18-cv-00184-JAR Document 95-1                       Filed 06/26/20        Page 39 of 60




cooperate by not acting to the best of its ability to comply with a request for information.

Furthermore, section 776(b)(2) of the Act states that an adverse inference may include

reliance on information derived from the petition, the final determination from the

investigation, a previous administrative review, or other information placed on the record.

When selecting an AFA rate from among the possible sources of information,

Commerce’s practice is to ensure that the rate is sufficiently adverse “as to effectuate the

statutory purposes of the adverse facts available rule to induce respondents to provide

Commerce with complete and accurate information in a timely manner.”108 In so doing,

Commerce is not required to determine, or make any adjustments to, a countervailable

subsidy rate based on any assumptions about the information an interested party would

have provided if the interested party had complied with the request for information.109

        There is insufficient information on the record as a result of the GOC’s refusal to

cooperate with Commerce’s requests for information regarding the program.

Accordingly, Commerce must rely on facts otherwise available to fill the gap in the

record created by the GOC’s noncooperation. For the reasons stated above, Commerce

finds that the program is regionally specific because the record indicates that the GOC at

the national level (i.e., the NDRC) has arbitrarily set varying prices across provinces.

Canadian Solar asserts that Commerce must identify which specific region is being

subsidized. Canadian Solar also argues that under Commerce’s AFA construct, all

provinces would be considered subsidized, thus undercutting our regional specificity




108
    See, e.g. Drill Pipe from the People’s Republic of China: Final Affirmative Countervailing Duty Determination,
Final Affirmative Critical Circumstances Determination, 76 FR 1971 (January 11, 2011) (Drill Pipe from China
Final); see also Notice of Final Determination of Sales at Less Than Fair Value: Static Random Access Memory
Semiconductors from Taiwan, 63FR 8909, 8932 (February 23, 1998).
109
    See sections 776(c) and 776(d)(3) of the Act.

                                                        39
       Case 1:18-cv-00184-JAR Document 95-1                 Filed 06/26/20      Page 40 of 60




finding. Simply put, the record indicates that prices vary on a provincial basis and that

the GOC is somehow involved in setting electricity prices; however, the GOC refused to

provide Commerce with the complete details of its involvement. As a result, Commerce

draws the adverse inference that prices in the province or provinces in which the

respondents are located are preferential; i.e., they are not the result of cost differences or

other market influences, but rather the result of a GOC policy to incentivize economic

activity in particular regions. Canadian Solar misinterprets Commerce’s reasoning and

insists that Commerce has a statutory obligation to identify the region being subsidized;

however, requiring Commerce to identify which provinces might actually be benefitting

from such a GOC policy would be unreasonable – given the GOC’s failure to provide

relevant information – and would go beyond the requirements of applying AFA. As

noted above, Commerce cannot identify which provinces are being subsidized by the

GOC, due to its failure to provide Commerce with the requested information.

       In this regard, it is critical to understand that Commerce is not finding that “low”

electricity prices are, in and of themselves, a subsidy. Rather, there is a subsidy to the

extent that electricity prices are below prices that would be set in accordance with typical

commercial and market considerations. Thus, Canadian Solar’s suggestion that

Commerce limit the AFA finding to the regions that have the lowest prices is not

reasonable. It could be that there are actual commercial or market considerations (e.g.,

demand, supply, cost, etc.) that explain the low prices in such regions, and it could be that

the provinces paying the high prices would be paying even higher prices if the prices

were set in accordance with market factors. Commerce cannot tell simply by looking at a

list of prices by region which prices are market driven and which are subsidized. There is



                                                  40
          Case 1:18-cv-00184-JAR Document 95-1             Filed 06/26/20    Page 41 of 60




no reason to assume that the low prices must be the subsidized prices. The burden that

Canadian Solar argues Commerce must adhere to by divining which province or

provinces are receiving the beneficial rates is unreasonable, given the GOC’s lack of

cooperation. The Court should not create a standard that prohibits Commerce from

applying AFA without a detailed factual predicate for all aspects of the subsidy finding

when such an analysis has become impossible precisely because of the GOC’s failure to

cooperate.

           In applying AFA, Commerce is not required to determine the exact and actual

information that would have been disclosed if the GOC had cooperated.110 Rather in the

absence of cooperation, Commerce must draw an inference, that while adverse, can

reasonably be connected to information on the record.111 In this case, Commerce has

concluded that the record indicates one or more provinces may be benefitting from

preferential electricity rates, including the provinces in which the respondents are located.

           Canadian Solar also takes issue with Commerce’s reading of section

771(5A)(D)(iv) of the Act, which provides that a subsidy is specific where “limited to an

enterprise or industry located within a designated geographical region within the

jurisdiction of the authority providing the subsidy.” Canadian Solar focuses on the

language “limited to an enterprise or industry,” and concludes this means Commerce

must identify an enterprise or industry (or group thereof) within the region that is targeted

by the subsidizing authority or that is exclusively located within the region. This

interpretation is incorrect; it directly contradicts the SAA, would render section

771(5A(D)(iv) superfluous, and has no basis in any Commerce or Court precedent. First,


110
      See section 776(b)(1)(B) of the Act.
111
      See sections 776(c) and 776(d)(3) of the Act.

                                                      41
       Case 1:18-cv-00184-JAR Document 95-1                   Filed 06/26/20       Page 42 of 60




the SAA states, “subsidies granted by a state or province that are not limited to a specific

enterprise, industry or group thereof within the state or province are not considered

specific, and, therefore, are not countervailable. However, subsidies provided by a

central government to particular regions (including a province or a state) are specific

regardless of the degree of availability or use within the region.”112 Moreover, if

Canadian Solar’s interpretation were correct, there would be no need for section

771(5A)(D)(iv) of the Act, because, being limited to an enterprise or industry (or group

of enterprises or industries), the subsidy would already be considered specific under

either section 771(5A)(D)(i) or section 771(5A)(D)(iii)(I) of the Act.

        The precedents cited by Canadian Solar are not on point. Samsung simply stands

for the proposition that a regionally specific subsidy cannot be generally available

throughout the jurisdiction of the subsidizing authority. That is, the subsidy has to be

limited to a geographic “subset” within the authority’s jurisdiction. Moreover, in

Samsung, the Court sustained Commerce’s regional specificity determination for a

program limited to companies making investments in the area outside the Seoul

Metropolitan area.113 Therefore, Samsung actually supports the conclusion that a subsidy

need not be limited to a single region to be considered regionally specific, as long as the

subsidy is limited to a subset within the authority’s jurisdiction. Referring to the

investigation of live cattle from Canada, the Court found: “It is consistent with both the

Act and the instant case that Commerce found that a subsidy available throughout British

Columbia and administered by the province itself was not regionally specific.”114 Thus,


112
    See Statement of Administrative Action Accompanying the Uruguay Round Agreements Act, H.R. Doc. 103-
316, vol 1 (1994) (SAA) at 932 (“Regional Specificity”) (emphasis added).
113
    See Samsung, 973 F. Supp. 2d at 1328-29.
114
    See Samsung, 973 F. Supp. 2d at 1329.

                                                    42
          Case 1:18-cv-00184-JAR Document 95-1                    Filed 06/26/20   Page 43 of 60




this is why it was necessary for Commerce to explain to the Court in the analysis above

the conclusion that the subsidizing authority in the provision of electricity is the NDRC

of the central GOC.

           In pre-stressed concrete steel wire strand, as Canadian Solar notes, Commerce

countervailed land provided to foreign invested enterprises (FIEs) within an industrial

park. However, the specificity determination in no way hinged on the fact that

(apparently) only FIEs were eligible for the subsidized land. Commerce stated simply:

“In the instant investigation we find that the Xinyu Hi-Tech Economic Development

Zone is a designated area that is under the jurisdiction of the City of Xinyu. Therefore,

consistent with LWS from the PRC, we determine that Xinyu’s purchase of granted land-

use rights located within the Xinyu Hi-Tech Economic Development Zone in 2004 gives

rise to countervailable subsidies to the extent that the purchases conferred a benefit.”115

           Canadian Solar next cites the investigation of laminated woven sacks from China

to support its reading of section 771(5A)(D)(iv) of the Act, but this case appears to

explicitly reject Canadian Solar’s interpretation. Far from concluding that the subsidy

must be limited to an enterprise or industry in the designated region (the New Century

Industrial Park of Huantai County), Commerce concluded: “Because the provision of

land-use rights is regionally specific under section 771(5A)(D)(iv) of the Act, there is no

requirement in our law for evaluating specificity on a de facto basis, i.e., pursuant to the

criteria set forth under section 771(5A)(D)(iii). As such, the GOC’s arguments about the

number of users and the types of industries in the industrial park are not relevant to our

specificity analysis.”116 Accordingly, Commerce considers the information and


115
      See Pre-Stressed Concrete Steel Wire Strand IDM at 24-25.
116
      See LWS IDM at 55.

                                                         43
           Case 1:18-cv-00184-JAR Document 95-1            Filed 06/26/20     Page 44 of 60




arguments provided by Canadian Solar concerning the locations of solar cell producers

throughout China to be irrelevant to the determination of whether the provision of

electricity is regionally specific.

           Finally, Canadian Solar takes issue with Commerce’s conclusion that electricity

prices are set centrally by the GOC’s NDRC. Commerce continues to find the conclusion

is supported, given that the documents referenced (Notice 2909 and Notice 748) clearly

indicate that the NDRC is still the ultimate price setting authority and that any role played

by the provinces is done in accordance with the NDRC’s instructions, as explained in

detail in the analysis section above. Canadian Solar unconvincingly attempts to dismiss

Notice 2909. There is nothing on the record, however, indicating that Notice 2909 has

been repealed or that it has somehow otherwise been rendered obsolete or ineffectual. In

fact, as noted above, Commerce specifically offered parties the opportunity to

demonstrate otherwise, and no party attempted to do so.117 Regardless, even if Canadian

Solar’s interpretation is correct, and Notice 2909 has been in essence supplanted by

Notice 748, Commerce has explained how that document also retains price setting

authority within the NDRC.

           Accordingly, pursuant to sections 776(b) and 771(5A)(D)(iv) of the Act,

Commerce continues to find the program regionally specific, on the basis of AFA.

Issue 4: Correction of Canadian Solar’s Translation Error

Canadian Solar Comments

       •   Commerce rightly found in its draft remand results that “a comparison of the

           GOC’s questionnaire response with the worksheets submitted by Canadian Solar



117
      See supra n.47.

                                                  44
       Case 1:18-cv-00184-JAR Document 95-1               Filed 06/26/20     Page 45 of 60




       indicates Canadian Solar mistranslated” certain column headings. Given that the

       translation error is obvious once compared to the GOC’s response, Commerce

       must continue to make this correction in its final remand redetermination.

Commerce Position: Commerce continues to rely on the corrected column headings for

this final remand redetermination.

Issue 5: Distortion of the Polysilicon Market

Canadian Solar Comments

   •   The additional evidence placed on the record by Commerce does not reasonably

       support Commerce’s finding that government intervention significantly distorted

       prices such that it could not rely on a tier-one benchmark.

   •   The GOC provided data related to the overall polysilicon market, establishing that

       the total output of polysilicon by companies in which the GOC maintains an

       ownership interest is a small percentage of overall Chinese output. Commerce

       does not dispute this fact but instead argues that it is not indicative of ownership

       because the information is not specific to solar-grade polysilicon.

   •   Commerce fails to support its assertion that the solar-grade polysilicon market

       differs significantly from the general polysilicon market. Commerce, therefore,

       violates the Court’s order by not providing sufficient evidence to show that the

       GOC’s slight participation in the general polysilicon market led to distorted

       import prices of solar-grade polysilicon.

   •   The GOC may be engaging in activities that could distort domestic polysilicon

       prices, but the actual impact will be minimal unless the GOC constitutes a

       significant share of the market.


                                                45
    Case 1:18-cv-00184-JAR Document 95-1             Filed 06/26/20      Page 46 of 60




•   Commerce references Biodiesel from Argentina in support of its conclusion that

    government ownership in a market is not necessary for finding a market distorted.

    Biodiesel from Argentina, however, does not even reference government

    ownership. Moreover, import prices in the biodiesel investigation were higher

    than domestic prices; whereas in this case import prices are generally lower than

    domestically produced solar-grade polysilicon.

•   Likewise, Commerce’s reference to supercalendered paper from Canada is

    irrelevant, because the government owned a significant share of the market in that

    case, unlike in the current case.

•   Commerce cannot ignore record evidence establishing limited ownership of the

    market by the GOC in favor of analyzing other factors of distortion.

•   Deviation from the normal practice of assessing government ownership suggests

    application of a negative inference which is precisely what Commerce has done

    under the pretense of using a neutral gap-filling methodology.

•   Using neutral facts available, Commerce relies on outdated and nebulous

    information in the face of other substantial record evidence demonstrating the

    important role that imports play in domestic market price-setting.

•   Much of the information Commerce references in its distortion analysis is

    outdated. Outdated information outside of the POR on its face cannot represent

    “accurate” data as market situations frequently change as evidenced by

    Commerce’s preference for contemporaneous data when constructing a

    benchmark.




                                            46
          Case 1:18-cv-00184-JAR Document 95-1                     Filed 06/26/20        Page 47 of 60




      •   There is no gap in the record because the information that Commerce requested

          from the GOC does not exist.

Commerce Position: While the Preamble explicitly mentions substantial government

ownership in the domestic industry as the normal indicator of distortion that renders tier-

one benchmarks (including imports) unusable,118 factors other than, or in addition to,

substantial government ownership can also support a distortion finding.119 Commerce’s

regulations nowhere state that a determination of distortion must be limited to situations

in which there is majority government ownership of a specific industry. Such a practice

would be unreasonable when the objective of our analysis under 19 CFR 351.511(a)(2) is

to find an accurate measure of remuneration (accurate in the sense of market-determined)

in order to determine the extent of the subsidy benefit.120 If Commerce only moved

beyond “internal” pricing as a measure of remuneration when the foreign government

under examination owned a majority of the industry in question, we might frequently end

up relying on distorted prices that do not accurately represent the market-determined

value of the good at issue. Recent examples include the investigations of biodiesel from

Argentina and Indonesia in which government ownership and control over the producers

of the inputs at issue (soybeans and palm oil, respectively) was not taken into

consideration. Nevertheless, because the governments of the two countries had, through



118
    See 19 CFR 351.511(a)(2) (noting that “actual transactions” comprising a tier one benchmark include prices
stemming from private parties, actual imports, or in certain circumstances, sales from competitively run government
auctions).
119
    See Preamble, 63 FR at 65377 (explaining that government induced distortion will “normally” be minimal absent
majority or substantial government control over the industry in question).
120
    In this regard, 19 CFR 351.511(a)(2)(i) refers to the use of a “market-determined price” as the measure of
adequate remuneration and 19 CFR 351.511(a)(2)(ii) calls for relying on a tier two benchmark (i.e., no more import
prices or other internal prices) when “actual market-determined prices” are unavailable in the country under
examination.


                                                        47
        Case 1:18-cv-00184-JAR Document 95-1                        Filed 06/26/20         Page 48 of 60




other means (export taxes), distorted internal prices for soybeans and palm oil,

Commerce measured remuneration through external, tier two prices.121 Canadian Solar

takes issue with our reference to biodiesel because “{t}here is no indication in the pages

referenced by Commerce that it even considered the level of government ownership in its

analysis in this investigation.”122 That is precisely the point. Commerce did not consider

government ownership in concluding the prices of soybeans and palm oil were distorted

because the export taxes alone were solid examples of government induced distortion.123

         As explained at length in the analysis section above, the GOC could not provide

its ownership share of the solar-grade polysilicon industry, and, thus, Commerce does not

know what percentage of the solar-grade polysilicon market is owned by the GOC. By

Canadian Solar’s reasoning, Commerce should assume the GOC’s ownership or

involvement in the solar-grade polysilicon industry is insignificant, given the ownership

information for the overall polysilicon market; however, drawing such a conclusion does

not logically follow. Ownership information for the polysilicon industry does not

substitute for ownership information for the solar-grade polysilicon industry. Notably,

the record does not contain any information indicating that the level of government

ownership for the solar-grade polysilicon industry is at a level similar to the polysilicon




121
    See Biodiesel from Argentina: Preliminary Affirmative Countervailing Duty Determination and Preliminary
Affirmative Critical Circumstances Determination, in Part, 82 FR 40748 (August 28, 2017), and accompanying
PDM at 31, unchanged at the final determination; see also Biodiesel from the Republic of Indonesia: Preliminary
Affirmative Countervailing Duty Determination, 82 FR 40746 (August 28, 2017), and accompanying PDM at 17,
unchanged at the final determination.
122
    See Canadian Solar Comments at 30.
123
    Commerce concedes that its reference to the biodiesel investigations was poorly worded in the draft analysis. We
should have stated that government ownership was not taken into consideration in either biodiesel investigation, not
that “the government had little or no ownership of production.” While true, that claim is not established in the pages
cited by Commerce and is also beside the point. The important fact is that government ownership was not
considered in either case. Commerce has, thus, revised the relevant language in the final analysis section above.
Commerce has also deleted the reference to the supercalendered paper investigation included in the draft analysis.

                                                         48
        Case 1:18-cv-00184-JAR Document 95-1                         Filed 06/26/20         Page 49 of 60




industry. Moreover, because there is no information on the record detailing what

proportion of the polysilicon industry is comprised of solar-grade polysilicon production,

it could be that, for example, despite low government ownership of the polysilicon

industry, government ownership is disproportionately concentrated in solar-grade

polysilicon such that it would support a distortion finding. In light of these

considerations, using the ownership information for polysilicon in general as a proxy for

ownership information for solar-grade polysilicon in particular would not provide a

reliable basis for assessing the relative significance of government ownership. Thus, we

are not drawing conclusions or adverse inferences regarding government ownership of

the solar-grade polysilicon industry. Instead, we continue to find it necessary to rely on

other factors in analyzing whether the solar-grade polysilicon market in China was

distorted. For this reason, we re-opened the record and solicited additional information

from interested parties regarding the solar-grade polysilicon industry in China.

         Insofar as Canadian Solar is now, at this late stage, disputing that there is a

significant distinction between solar-grade polysilicon and general polysilicon or between

the industries that produce the two products,124 the record does, in fact, establish such a

distinction. For example, the GOC refers to “support {for} solar-level polysilicon

production technology,” which it distinguishes from “electronic-grade polysilicon.”125 In

Canadian Solar’s submission of benchmark information, it included prices “specific to




124
    Canadian Solar states that such a distinction is “unsubstantiated” and that Commerce has failed “to support its
assertion that the solar-grade polysilicon {industry} differs from the significantly from {sic} the general polysilicon
market” and that Commerce thus “continues to violate the Court’s remand order by not providing sufficient
evidence to show how ‘the GOC’s {small ownership} of the general polysilicon market led to distorted prices of
solar grade polysilicon.’” See Canadian Solar Comments at 29.
125
    See Polysilicon NFI Memorandum at PDF 17 (the GOC’s five-year plan for the solar industry).


                                                          49
       Case 1:18-cv-00184-JAR Document 95-1                     Filed 06/26/20       Page 50 of 60




solar grade polysilicon” from EnergyTrend, Greentech Media, and Bloomberg New

Energy Finance.126

        The financial statements of GCL-Poly Energy Holdings Ltd. refer to Chinese

tariffs on imports of “solar grade polysilicon” from the United States and Korea,127 and

Canadian Solar itself earlier accused Commerce of having a “false understanding of the

Chinese solar-grade polysilicon market,”128 thus acknowledging that there is such a

distinct market, and also referred to “solar-grade polysilicon producers in the United

States, such as REC Silicon” in the same submission.129 In fact, Canadian Solar’s

submission of polysilicon NFI is replete with references to “solar-grade polysilicon.” As

another example, a research report provided by Canadian Solar states that “solar grade

polysilicon is the major raw material of crystal silicon photovoltaic battery pieces and the

fundamental link with the highest technical barrier and the most intensive investment in

the whole photovoltaic industry chain.”130 In response to Commerce’s request for

information concerning “solar-grade polysilicon,” the GOC stated that it “does not collect

data that is specific solar grade polysilicon. Instead, the {State Statistical Bureau}

collects data for polysilicon, of all grades,”131 implying an acknowledgement that there is

a distinct market for solar-grade polysilicon.

        The examination of other factors that indicate distortion is not a “pivot,” as

Canadian Solar claims. In the initial questionnaire issued to the GOC concerning the

program at issue, Commerce asked for several types of information indicative of a


126
    See Canadian Solar’s November 1, 2017 Benchmark Submission at 2.
127
    See Polysilicon NFI Memorandum at PDF 39; see also CS Polysilicon NFI at PDF 48 and 50 (press releases
concerning China’s final determinations on “solar grade” polysilicon).
128
    See CS Polysilicon NFI at 4 (emphasis added).
129
    Id. at 5.
130
    Id. at PDF 44 (emphasis added).
131
    See GOC August 29, 2017 QR at 34.

                                                      50
          Case 1:18-cv-00184-JAR Document 95-1                Filed 06/26/20   Page 51 of 60




distorted market besides ownership information. The questions concerning “other

factors” are part of the “boilerplate” initial questionnaire issued in all CVD proceedings,

not just in proceedings involving solar cells or solar products. For example, Commerce

asked about export taxes, pricing regulation, and industry associations that might lead to

distorted prices for solar-grade polysilicon.132 Moreover, as explained above, in the

preliminary and final results of review, Commerce relied on information on the record of

the review indicating market-distortive government involvement other than government

ownership or (corporate) control of producers. In the Draft Remand Results, Commerce

simply expanded upon the earlier examination of other information to include additional

government-related factors that might lead to a distorted market. This analysis complies

with the Court’s directive to “provide sufficient evidence supporting Commerce’s

contention that the GOC’s participation in the solar-grade polysilicon industry renders

{Canadian Solar’s import} data unreliable.”133

           After consideration of all the new information on the record, including

information submitted by Canadian Solar, Commerce determined that the solar-grade

polysilicon industry in China was distorted by reason of the GOC’s involvement in the

market. In its comments, Canadian Solar asserts that Commerce’s finding of distortion is

tantamount to “an unlawful application of AFA.” We disagree. Commerce’s finding was

based on a thorough analysis of the facts available on the record, without adverse

inferences, as discussed above at length, including information placed on the record by




132
      See GOC August 29, 2017 QR at 56-57.
133
      See Changzhou 3rd Review 2nd Remand Order at 21.


                                                         51
        Case 1:18-cv-00184-JAR Document 95-1                        Filed 06/26/20         Page 52 of 60




Canadian Solar, some of which further supports a finding of distortion.134 Commerce did

not limit itself to drawing an inference from only a particular subset of facts adverse to

the GOC’s or the respondents’ interests. Just because the outcome of Commerce’s

finding may be contrary to Canadian Solar’s interests does not mean that it relies on

adverse inferences.135 The relevant facts are that: (1) the GOC could not provide

information concerning its ownership in the solar-grade polysilicon industry, thus,

creating a gap of information on the record; and (2) the record amply demonstrates that

the GOC is significantly involved in the solar-grade polysilicon industry in a manner that

leads to distorted, non-market prices in the internal Chinese market, including import

purchases made by Chinese consumers of materials originating outside China.

         Canadian Solar then asserts that the information relied upon for our analysis is

outdated because not all the information is contemporaneous with the POR. However, no

information on the record indicates that the conditions in 2015 (i.e., the POR) have

changed significantly, if at all, from the conditions referenced in 2009 (i.e., the date of the

oldest documents on the record).

         Canadian Solar also argues that the fact that imports of solar-grade polysilicon

account for nearly 33 percent of domestic consumption mitigates any distortive effects


134
    See CS Polysilicon NFI at 6-7. As discussed in the analysis section above, Canadian Solar submitted information
acknowledging an oversupply of solar-grade polysilicon in China, which results in downward pressure on prices.
Further, as discussed in detail in the analysis section and below, Canadian Solar also claims that imports of solar-
grade polysilicon are being dumped in China and depress domestic prices as a result.
135
    Commerce notes that it is far from clear that selecting an external, type two benchmark is – at least in general –
an “adverse” finding. While 19 CFR 351.511 establishes a preference for using internal prices, there is no reason to
assume that external prices will – as a rule – lead to the determination of higher subsidy rates for respondents. The
decision to select external prices as a benchmark is not punitive, but rather the result of the conclusion that in
particular circumstances external prices provide a better measure of market-based values than internal prices.
Sometimes distortion might lead to lower internal prices and sometimes it might lead to higher internal prices.
Nowhere in Commerce’s practice does it take into consideration a comparison of internal prices with external prices
to determine whether the distortion leans in one direction or the other. The question simply is whether the internal
prices can be trusted, not whether they are higher or lower than external prices.


                                                         52
          Case 1:18-cv-00184-JAR Document 95-1                       Filed 06/26/20   Page 53 of 60




from the GOC’s involvement in the market.136 However, as highlighted above,

information submitted by Canadian Solar demonstrates that the GOC is directly involved

in securing contracts with foreign manufacturers to ensure a steady supply of imported,

solar-grade polysilicon.137 This fact evinces the GOC’s significant interference in the

solar-grade polysilicon market and underscores precisely why import prices cannot serve

as reliable benchmarks, as they are influenced by the GOC. Accordingly, we have

considered all relevant information on the record in determining whether the net effect is

a distorted internal market, rendering all internal purchases, whether of imported or

domestically produced material, unreliable indicators of value.

           We also find Canadian Solar’s argument that imports drive domestic prices lower

unconvincing because there is no information on the record indicating that import prices

drive down domestic prices rather than the inverse (i.e., that domestic prices drive down

imported prices). In fact, for the reasons discussed already, the GOC’s significant

involvement in the solar-grade polysilicon market suggests that import prices are indeed

depressed as a result of government involvement and distorted domestic prices.

Canadian Solar was provided an opportunity to support its claims with evidence, but its

only argument hinges on the GOC’s imposition of antidumping duties on imports of

solar-grade polysilicon from the U.S., the European Union, and Korea. Moreover, in

citing the GOC’s import trade remedies, Canadian Solar again undermines its own

argument. If Canadian Solar believes that antidumping duties are evidence of distorted

import prices, then it follows that import prices would be unreliable for this reason as

well. It is inconsistent for Canadian Solar to present the imposition of antidumping


136
      See GOC August 29, 2017 QR at 54-55.
137
      See CS Polysilicon NFI at 6 (citing a Chinese Polysilicon Market Study).

                                                           53
       Case 1:18-cv-00184-JAR Document 95-1                Filed 06/26/20    Page 54 of 60




duties against the U.S., the European Union, and Korea as evidence of distorted import

prices, while also maintaining that import prices represent a reliable benchmark.

       Thus, Commerce’s finding of distortion in the solar-grade polysilicon market is

based on the reasonable conclusion, from a full examination of the facts on the record,

that the GOC is significantly involved in the solar-grade polysilicon market, such that all

internal, tier one prices, including purchases from domestic sources as well as imports, do

not provide market-determined measures of adequate remuneration.

Issue 6: Clerical Error in the Use of Xeneta Freight Data

Canadian Solar Comments

   •   In the underlying review, and again in the Draft Remand Results, Commerce

       inadvertently applied the incorrect benchmarks to certain purchases of solar glass

       by members of the group of Canadian Solar cross-owned affiliates.

Trina Solar Comments

   •   Commerce correctly changed its mind to conclude that the Xeneta data does

       include all applicable terminal handling charges.

Commerce Position: Commerce agrees that the incorrect benchmark was applied to

certain purchases of solar glass by members of the group of Canadian Solar cross-owned

affiliates. Specifically, in the underlying review, Commerce determined specific

benchmarks for each member of the group by incorporating company-specific inland

freight data reported by Canadian Solar for the various affiliates. In determining the

benefits under this program, in certain instances, Commerce applied the rate determined

for one affiliate to purchases of another affiliate. Commerce has corrected this

ministerial error for this final remand redetermination.


                                                54
       Case 1:18-cv-00184-JAR Document 95-1              Filed 06/26/20      Page 55 of 60




Issue 7: Removal of AFA Rate for the Export Buyer’s Credit Program

Canadian Solar Comments

   •   Commerce must continue to remove any benefit assigned to Canadian Solar under

       the EBCP in its final remand redetermination.

Trina Solar Comments

   •   Commerce’s reasoning that it could not accurately verify respondents’

       certifications that they did not use the EBCP without information regarding the

       operation concerning the EBCP’s operation is unsupported by substantial

       evidence.

   •   Commerce “fails to explain why . . . {it} could not accurately and meaningfully

       verify respondents’ non-use by cross-referencing the importer’s and exporter’s

       records to ensure that any funds appeared to originate from the Ex-Im Bank, even

       if the funds may have flowed through an intermediary bank at some point.”

   •   Commerce “fails to explain how the 2013 interim regulations . . . have any impact

       on the Department’s ability to verify Trina’s non-usage where there is no

       evidence on the record that {Trina’s U.S. affiliate} had any borrowing during the

       POR and where the Department never requested any information” concerning

       such borrowings.

   •   If Trina’s U.S. affiliate (Trina Solar (U.S.), Inc., or TUS) had no loans during the

       POR, it logically follows that it could not have benefitted from the EBCP, as the

       record demonstrates only imports outside of China are eligible for the credits.




                                                55
       Case 1:18-cv-00184-JAR Document 95-1              Filed 06/26/20     Page 56 of 60




Petitioner Comments

   •   Throughout the underlying review, the GOC refused to provide sufficient

       information regarding the EBCP; specifically, the GOC failed to provide

       necessary information relating to the 2013 revisions of the program and critical

       information regarding the use of third-party banks in distributing funds for the

       program.

   •   The GOC’s omissions and provision of outdated information made it impossible

       for Commerce to effectively verify respondents’ reporting regarding this program,

       including customer certifications, due to a lack of understanding of how the

       program operates.

   •   Commerce’s ability to verify whether a program was used is necessarily

       dependent on the agency’s understanding of how, exactly, that subsidy program

       operates and the manner in which it could be used to benefit foreign producers.

       Without such an understanding, Commerce cannot meaningfully ascertain non-

       use and, therefore, its determination of non-use in these draft remand results is

       inappropriate.

   •   Commerce’s position in the Draft Remand Results, required by the Court’s ruling

       in the appeal of the third CVD review and the subsequent remand in this appeal,

       provides no incentive for the GOC to cooperate, meaning that Commerce will

       never be able to obtain the necessary information on this subsidy program from

       the GOC.

Commerce Position: Despite agreeing with Commerce’s determination to find the

EBCP non-used by the respondents, in its comments, Trina poses a hypothetical situation


                                                56
       Case 1:18-cv-00184-JAR Document 95-1                       Filed 06/26/20   Page 57 of 60




involving its U.S. affiliate, TUS, in which “if TUS—the only entity to which Trina sold

during the POR that was potentially eligible to borrow from the EBCP—had no loans

during the POR, the Department could be assured Trina did not use or benefit from the

EBCP without differentiating ordinary commercial loans from EBCP-supported

loans.”138 Trina then attempts to fault Commerce for failing to consider the potential

impact this scenario could have on its ability to verify the EBCP. In its comments, Trina

states, “the Department’s analysis does not explain why it could not conduct a

verification likely to yield accurate and meaningful results if it reopened the record to

solicit information from TUS in order to determine whether it had any borrowing during

the POR and solicit any relevant information that could prove helpful in verifying the

source of any potential borrowing by TUS.”139 However, despite posing this hypothetical

scenario, Trina Solar has never attempted to provide information demonstrating that its

U.S. affiliate had no loans during the POR. Moreover, as discussed in Changzhou 3rd

Review 1st Remand Redetermination, Trina’s Form 20-F,140 which represents the

consolidated activity of Trina Solar (i.e., the activity of Trina and its subsidiaries),

indicates $2 billion in U.S. sales during the POR and $800 million in current

borrowings.141 As TUS is the sole sales arm of Trina in the United States, it is

responsible for a significant portion of Trina’s POR sales. Commerce cites the

information concerning Trina’s sales and borrowings as a means of estimating the

lending likely received by TUS. In its comments, Trina cites no other information on the

record that would give a more precise estimate of the debt belonging to TUS specifically;


138
    See Trina Draft Remand Comments at 7 (emphasis added).
139
    Id.
140
    Trina submitted this form to the U.S. Securities and Exchange Commission.
141
    See Changzhou 3rd Review 1st Remand Redetermination at 21 and 52.

                                                       57
      Case 1:18-cv-00184-JAR Document 95-1               Filed 06/26/20     Page 58 of 60




it simply states that Commerce has no direct evidence of this figure. Thus, this

information represents the best information on the record indicating the extent of TUS’

operations and the volume of loans Commerce would have to contend with if it attempted

verification of the EBCP.

       Nevertheless, because we have found, consistent with the Court’s opinions in the

third review litigation, that the respondents did not use the EBCP, speculative analysis of

Trina’s hypothetical scenario has no bearing on this proceeding. Furthermore, finding the

program “non-used” complies with the Court’s instruction to avoid adversely impacting a

cooperative party. Thus, Trina’s argument is moot.

       We agree with the petitioner that the GOC failed to provide necessary information

that would allow Commerce to conduct a thorough, meaningful, and accurate verification

of the EBCP; however, given the inability to verify, continuing to assign an AFA rate to

the respondents for their presumed benefit and use of the EBCP in this proceeding would

not comply with the Court’s Order. Accordingly, we continue to find the EBCP “non-

used” by the respondents.

E.     Final Results of Redetermination

       Pursuant to the Court’s granting of our requests for voluntary remand, we have

found the EBCP not used (per the Court’s third review rulings), revised our analysis of

aluminum consumption in China, recalculated the benefits under the same program using

solely the IHS data as a benchmark, and revised our specificity analysis for the provision

of electricity. Pursuant to the Court’s instructions, we have also reevaluated the market

for solar-grade polysilicon in China and provided additional analysis maintaining our

conclusion that an external benchmark for solar-grade polysilicon is necessary. Finally,



                                                58
          Case 1:18-cv-00184-JAR Document 95-1            Filed 06/26/20     Page 59 of 60




also pursuant to the Court’s instructions, we have reevaluated the evidence concerning

the Xeneta data and terminal handling charges, and determined to use that data in the

revised calculations, and we have revised the electricity calculations for Canadian Solar

pursuant to our examination of its translation error. If these remand results are affirmed

by the Court, we intend to issue amended final results providing the updated subsidy rates

below (in bold).

  Company                          Program             Final             Draft Results
   Name                                               Results             Pursuant to
                                                                        Redetermination
        Trina                  Solar Grade            0.26%                 0.25%
                              Polysilicon for
                                  LTAR
                                Aluminum              0.46%                   0.01%
                              Extrusions for
                                  LTAR
                              Solar Glass for         2.26%                   1.99%
                                  LTAR
                                  EBCP                5.46%                   0.00%
                            Total CVD Rate            9.12%                   2.93%
      Canadian                  Aluminum              0.60%                   0.00%
       Solar                  Extrusions for
                                  LTAR
                              Solar Glass for         3.14%                   2.64%
                                  LTAR
                              Electricity for         0.54%                   0.53%
                                  LTAR
                                  EBCP                5.46%                   0.00%
                            Total CVD Rate            11.59%                  5.02%
   Non-
  Selected                  Total CVD Rate           10.64%142                4.22%
 Companies:




142
      See Amended Final Results.

                                                59
       Case 1:18-cv-00184-JAR Document 95-1    Filed 06/26/20   Page 60 of 60




                              6/25/2020



 x~
 Signed by: JEFFREY KESSLER


Jeffrey I. Kessler
Assistant Secretaiy
 for Enforcement and Compliance




                                          60
